 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
LOAN AGREEMENT
 
 
Dated June 19, 2006
 
 
by and among
 
 
IXI MOBILE (R&D) LTD.
 
 
IXI MOBILE, INC.
 
 
AND
 
 
THE LENDERS NAMED HEREIN
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




INDEX OF SCHEDULES & EXHIBITS
 

 
Schedules
   
Schedule I:
Schedule of Lenders
   
Company Disclosure Schedules:
     
      Section 4.1(a)
Organization and Qualifications
      Section 4.2(a)
Subsidiaries
      Section 4.3(a)
Authorized Capital Stock of The Parent Guarantor
      Section 4.3(b)
Capitalization Table
      Section 4.6(a)`
Notices of Non-Compliance
      Section 4.6(b)
Government Grants
      Section 4.13
Pre-Existing Encumbrances
      Section 4.15
Brokers; Third Party Expenses
      Section 4.16(a)
Intellectual Property
      Section 4.16(d)
Intellectual Property Agreements
      Section 4.17
Insurance
      Section 4.18
Governmental Actions/Filings
      Section 4.20
Interested Party Transactions
      Section 4.23
Pledged Collateral
      Section 4.24
Material Contracts
      Section 4.27
Environmental Matters
     
Exhibits
   
Exhibit A:
Form of Note
Exhibit B:
Form of First Ranking Security Agreement
Exhibit C:
Form of First Ranking Debenture - Fixed and Floating Charge
Exhibit D:
Form of Guaranty Agreement
Exhibit E:
Form of ITAC Warrant
Exhibit F:
Form of Registration Rights Agreement
Exhibit G-1:
Form of Legal Opinion of Company Counsel
Exhibit G-2:
Form of Legal Opinion of Company Israeli Counsel
Exhibit H:
9th Amended and Restated Certificate of Incorporation
Exhibit I
Form of Guaranty Joinder
Exhibit J
ITAC Certification
Exhibit K
Undertaking

 


--------------------------------------------------------------------------------




LOAN AGREEMENT
 
THIS LOAN AGREEMENT (the “Agreement”) is made and entered into as of
June 19, 2006, by and among IXI MOBILE (R&D) LTD., an Israeli limited liability
company, (the “Company”), IXI MOBILE, INC., a Delaware corporation (the “Parent
Guarantor”) and each of the Persons named in the Schedule of Lenders attached
hereto as Schedule I (each a “Lender” and collectively, the “Lenders”).
 
WHEREAS, the Parent Guarantor and Israel Technology Acquisition Corp., a
Delaware corporation (“ITAC”) have entered into that certain Agreement and Plan
of Merger dated February 28, 2006 (the “Merger Agreement”) providing for a
merger (the “ITAC/IXI Merger”) of ITAC Acquisition Subsidiary Corp. (“ITAC
Subsidiary”), a wholly-owned subsidiary of ITAC with and into the Company,
resulting in the Parent Guarantor surviving the ITAC/IXI Merger and becoming a
wholly owned subsidiary of ITAC; and
 
WHEREAS, to meet the financial needs of the Company and the Parent Guarantor
between signing and closing of the Merger Agreement, the Company desires to
borrow from the Lenders, and the Lenders desire to lend the Company, Twenty
Million U.S. Dollars ($20,000,000), subject to the terms and conditions of this
Agreement;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
1.1 Definitions. When used in this Agreement, the following terms have the
meaning set forth below (such meanings being equally applicable to both the
singular and plural forms of the terms defined):
 
“Affiliate” means any Person which directly or indirectly controls, is
controlled by, or is under common control with the Company or the Parent
Guarantor. “Control,” “controlled by” and “under common control with” mean
direct or indirect possession of the power to direct or cause the direction of
management or policies (whether through ownership of voting securities, by
contract or otherwise); provided, that control shall be conclusively presumed
when any Person or affiliated group directly or indirectly owns fifty percent
(50%) or more of the securities having ordinary voting power for the election of
directors of a corporation.
 
“Anti-Terrorism Law” shall mean the laws referred to, directly or indirectly, in
Section 4.29, The Terrorism Sanctions Regulations (Title 31 Part 595 of the U.S.
Code of Federal Regulations), the Terrorism List Governments Sanctions
Regulations(Title 31 Part 596 of the U.S. Code of Federal Regulations), the
Foreign Terrorist Organizations Sanctions Regulations (Title 31 Part 597 of the
U.S. Code of Federal Regulations), and the Cuban Assets Control Regulations
(Title 31 Part 515 of the U.S. Code of Federal Regulations), and all other
present and future federal state and local laws ordinances, regulations,
policies, lists (including, without limitation the Specially Designated
Nationals and Blocked Persons List) and any other requirements of any
Governmental Authority (including, without limitation, the United States
Department of Treasury Office of Foreign Assets Control) addressing, relating
to, or attempting to eliminate, terrorist acts, drug trafficking and acts of
war, each as hereafter supplemented, amended or modified from time to time, and
the present and future rules, regulation and guidance documents promulgated
under any of the foregoing, or under similar laws, ordinances, regulations,
policies or requirements of other states or localities.
 


--------------------------------------------------------------------------------



“Basic Interest Rate” means with respect to each Loan: (i) 10% per annum during
the period commencing on the Closing Date and ending on the first anniversary of
the Closing Date; and (ii) 20% per annum during the period commencing on the
first anniversary of the Closing Date and ending on the payment in full of the
Loan.
 
“Blocked Person” shall have the meaning ascribed to such term in Section
4.29(b).
 
“Business Day” means any day other than a Saturday, Sunday, legal holiday or
other day on which commercial banks in New York City are authorized or required
to be closed for business.
 
“Capital Expenditures” shall mean all expenditures (by the expenditure of cash
or the incurrence of Indebtedness) during any measuring period for any fixed
assets or improvements or for replacements, substitutions, or additions thereto,
that have a useful life of more than one year and that are required to be
capitalized under GAAP.
 
“Collateral” means all tangible and intangible real and personal property and
assets now owned or hereafter acquired by the Company and by the Parent
Guarantor (as applicable), including, but not limited to, all cash and cash
equivalents, deposit and other accounts (with customary lockbox and cash control
agreements), investment property, instruments, accounts receivable, inventory,
machinery and equipment, chattel paper, payment intangibles, real estate and
leasehold interests, Intellectual Property Rights, general intangibles,
insurance proceeds, choses in action, 100% of all outstanding capital stock of
the Company and all other tangible and intangible properties and assets of every
kind and description, together with all products and proceeds of any of the
foregoing.
 
“Company” means IXI Mobile (R&D) Ltd., an Israeli limited liability company and
a wholly owned subsidiary of the Parent Guarantor.
 
“Company Intellectual Property Rights” means all Intellectual Property Rights
owned by the Company or by the Parent Guarantor (both domestic and foreign) or
used by the Company or by the Parent Guarantor in their business as currently
conducted or as currently proposed to be conducted.
 
“Conversion Amount” means, if the Conversion Participant (as defined below) is a
Lender, all or any part of any outstanding principal amount of the Lender’s
Note(s) plus all or any part of any accrued interest thereon and any costs, and,
if the Conversion Participant is a Leumi Guarantor (as defined in Section
4.22(b) below), all or any part of any amount of the Leumi Debt (as defined in
Section 4.22(b) below) assumed by the Leumi Guarantor pursuant to Section 3.1
below, plus all or any part of any accrued interest thereon, which such Lender
and/or Leumi Guarantor elects to convert into ITAC Stock or IXI Stock (as the
case may be) on an Optional Conversion.
 

2

--------------------------------------------------------------------------------



“Conversion Participant” means any Lender and/or Leumi Guarantor (as defined
below) assuming any Leumi Debt amount participating in an Optional Conversion.
 
“Conversion Stock” means ITAC Stock or IXI Stock (as the case may be) issuable
upon an Optional Conversion.
 
“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” shall mean lawful money
of the U.S.
 
“Encumbrance” means any mortgages, Judgments, claims, Liens, security interests,
pledges, escrows, charges, preemptive rights, rights of first offer or first
refusal or other encumbrances of any kind or character whatsoever.
 
“Environmental Law” shall mean any and all laws relating to protection of the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, petrochemicals or petroleum, chemicals or industrial,
toxic or hazardous substances or wastes into the environment including ambient
air, surface water, ground water or land or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances or wastes.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
 
“ERISA Group” shall mean, at any time, the Company, the Parent Guarantor and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control and all other entities which,
together with the Parent Guarantor or the Company, are treated as a single
employer under Section 414 of the Internal Revenue Code.
 
“Event of Default” shall mean has the meaning set forth in Article VIII.
 
“First Ranking IL Debenture” shall mean the First Ranking IL Debenture dated the
Closing Date executed and delivered by Company and the Lender, a form of which
is attached hereto as Exhibit C, as the same may be amended, modified,
supplemented or restated from time to time.
 
“First Ranking Security Agreement” shall mean the First Ranking Security
Agreement dated the Closing Date executed and delivered by the Parent Guarantor
and the Lender, a form of which is attached hereto as Exhibit B, as the same may
be amended, modified, supplemented or restated from time to time.
 
“GAAP” means United States generally accepted accounting principles and
practices consistent with those principles and practices promulgated or adopted
by the Financial Accounting Standards Board and the Board of the American
Institute of Certified Public Accountants, their respective predecessors and
successors. Each accounting term used but not otherwise expressly defined herein
shall have the meaning given it by GAAP.
 

3

--------------------------------------------------------------------------------



“Governmental Authority” means any legislature, agency, bureau, branch,
department, division, commission, court, tribunal, magistrate, justice,
multi-national organization, quasi-governmental body, or other similar
recognized organization or body of any federal, state, county municipal, local,
or foreign government or other similar recognized organization or body
exercising similar powers of authority.
 
“Government Grants” means grants, incentives, qualifications and subsidies from
the Government of the State of Israel or any agency thereof including Approved
Enterprise Status from the Investment Center.
 
“Guarantor” shall mean the guarantors under the Guaranty Agreement. As of the
Closing Date, the only Guarantor is the Parent Guarantor.
 
“Guaranty” of any Person shall mean any obligation of such Person guaranteeing
or in effect guaranteeing any liability or obligations of any other Person in
any manner, whether directly or indirectly, including any agreement to indemnify
or hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business and except obligations in the nature of subrogation or guarantees
for the benefit of Persons providing performance bonds for actions by Company
specifically incident to the issuance of such performance bonds.
 
“Guaranty Joinder” shall mean a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement, the First Ranking Security Agreement and the
other Loan Documents in the form of Exhibit I.
 
“Guaranty Agreement” shall mean the Guaranty Agreement dated the Closing Date
executed and delivered by the Guarantors to the Lenders, a form of which is
attached hereto as Exhibit D, as the same may be amended, modified, supplemented
or restated from time to time.
 
“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect to: (i) borrowed money, (ii)
amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit, currency swap agreement, interest rate
swap, cap, collar or floor agreement or other interest rate management devide,
(iv) any other transaction (including forward sale or purchase agreements,
capitalized leases and conditional sales agreements but excluding operating
leases) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
trade payables and accrued expenses incurred in the ordinary course of business
which are not represented by a promissory note or other evidence of indebtedness
and which are not more than ninety (90) days past due), or (v) any Guaranty of
Indebtedness for borrowed money.
 
“Intercreditor Agreement” shall mean that certain Intercreditor and Collateral
Agency Agreement between the Leumi Guarantors and the Lender, as the same may be
amended, modified, supplemented or restated from time to time.
 

4

--------------------------------------------------------------------------------



“Insolvency Proceeding” means with respect to any Person, (a) a case, action or
proceeding before any court or other Governmental Authority relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding up or relief of debtors or any other similar law now or hereafter in
effect, (b) the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of the Company, the
Parent Guarantor or any of their Subsidiaries or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (c) any
general assignment for the benefit of creditors, composition, marshalling of
assets for creditors, or other, similar arrangement in respect of its creditors
generally or any substantial portion of its creditors, undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code, or (d) a “stay of
proceedings” pursuant to Section 350 of the Israeli Companies Law 5759-1999.
 
“Intellectual Property Rights” means all (i) worldwide copyright rights
(including common law rights), including rights to reproduce, and all
registrations and applications for registrations therefor, (ii) United States,
International and foreign national patents, patent applications, inventor’s
certificates, invention registrations, utility models and the like, and any
divisional, continuation, continuation in part, reissue, renewal or
re-examination patent or patent application claiming priority therefrom, or
otherwise related thereto (including any foreign counterparts), (iii) all
trademarks worldwide, including International Trademarks, Community trademarks,
and national trademarks, common law trademarks, trade names, service marks,
logos, domain names or names, common law service marks and service names,
together with all registrations and applications for registration therefor,
including, without limitation, the trademarks listed in Section 4.16(a) of the
Company Disclosure Schedules, (iv) all worldwide trade secrets, as defined in
each applicable jurisdiction in which a given trade secret is maintained, and
all worldwide confidential business information, and (v) all know-how and other
intellectual property rights, including without limitation, all inventions (and
improvements, derivatives, and enhancements thereof), processes, manufacturing
or marketing procedures, formulae, software, drawings, patterns, vendors lists,
customer lists, customer files and customer records.
 
“Interested Party” shall have the meaning ascribed to it in Section 4.19 hereof.
 
“Investment Center” means the Investment Center of the Israeli Ministry of
Industry, Commerce and Labor.
 
“ITAC Certification” means the Certification of ITAC to the Lenders dated as of
the Closing Date, attached hereto as Exhibit J, as the same may be amended,
modified, supplemented or restated from time to time.
 
“Judgments” means all judgments, injunctions, citations, orders, decrees, writs
and awards of all courts and arbitrators in proceedings or actions in which the
Person in question is a party or by which any of its assets or properties is
bound.
 
“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with or issued by any Official Body.
 

5

--------------------------------------------------------------------------------



“Legal Requirements” means any federal, state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Authority.
 
“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
(other than precautionary financing statement filed in respect of operating
leases) or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing), but excluding any
Permitted Encumbrance. Notwithstanding the foregoing, any sales of products in
ordinary course of business by any of the Loan Parties or any of their
respective Subsidiaries subject to a standard commercial right of return, shall
not be considered a “Lien” for purposes of this Agreement.
 
“Loan Documents” means, individually and collectively, this Agreement, the Note,
the Guaranty Agreement, any Account Control Agreements, the ITAC Certification,
the First Ranking Debenture, First Ranking Security Agreement, Intercreditor
Agreements, any IP Security Agreements, together with the UCC-1 financing
statements in respect of the Security Agreements.
 
“Loan Parties” shall mean the Company and the Guarantor.
 
“Material Adverse Effect” means, when used in connection with an entity, any
change, event, violation, inaccuracy, circumstance or effect, individually or
when aggregated with other changes, events, violations, inaccuracies,
circumstances or effects, that (a) is materially adverse to the business, assets
(including intangible assets), revenues, financial condition or results of
operations of such entity, (b) has or could reasonably be expected to have any
material adverse effect whatsoever upon the validity or enforceability of this
Agreement or any other Loan Document, (c) impairs or could reasonably be
expected to impair the ability of the Company or the Parent Guarantor to duly
and punctually pay or perform their Obligations, or (d) impairs materially or
could reasonably be expected to impair the ability of Lender, to the extent
permitted, to enforce its legal remedies pursuant to this Agreement or any other
Loan Document, it being understood that none of the following alone shall be
deemed, in and of itself, to constitute a Material Adverse Effect: (i) changes
attributable to the public announcement or pendency of the transactions
contemplated hereby, or (ii) changes in general national or regional economic
conditions, to the extent that such conditions do not have a disproportionate
impact on the Company; provided, however, that any change, event, violation,
inaccuracy, circumstance or effect arising from or relating to acts or omissions
taken by the Company with the prior consent of the Majority Noteholders
(following complete and accurate disclosure by the Company) shall not constitute
a Material Adverse Effect.
 
“Majority Noteholders” means the holders of a majority-in-interest of the
outstanding principal amount of the Notes, excluding any Lender that is in
default of its obligation to advance a Loan pursuant to Article II hereof.
 

6

--------------------------------------------------------------------------------



“Notes” has the meaning given such term in Section 2.2.
 
“Obligations” means all debts, obligations and liabilities of any Loan Party to
the Lenders, currently existing or now or hereafter made, incurred or created
under, pursuant to or in connection with this Agreement or any other Loan
Document, whether voluntary or involuntary and however arising or evidenced,
whether direct or acquired by the Lenders by assignment or succession, whether
due or not due, absolute or contingent, liquidated or unliquidated, determined
or undetermined, and whether such Loan Party may be liable individually or
jointly, or whether recovery upon such debt may be or become barred by any
statute of limitations or otherwise unenforceable; and all renewals, extensions
and modifications thereof; and all attorneys’ fees and costs incurred by the
Lenders in connection with the collection and enforcement thereof as provided
for in any Loan Document.
 
“OCS” means Office of the Chief Scientist of the Israeli Ministry of Industry,
Commerce and Labor.
 
“Optional Conversion” means a conversion under either (i) Section 3.2(a) and the
ITAC Certification or (ii) Section 3.2(b) below (as the case may be).
 
“Parent Guarantor” means IXI Mobile, Inc., a Delaware corporation.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to subtitle A of Title IV of ERISA or any successor.
 
“Permitted Encumbrance” means any of the following encumbrances: (a) liens for
Taxes or assessments or other governmental charges incurred in the ordinary
course of business not yet due and payable as of the date hereof or which are
being contested provided that appropriate provisions shall have been established
therefor in accordance with GAAP; (b) pledges or deposits of money securing
statutory obligations under workmen’s compensation, unemployment insurance,
social security or public liability laws or similar legislation provided that
appropriate provisions shall have been established therefor in accordance with
GAAP; (c) inchoate and unperfected workers’ mechanics’, carriers’,
warehousemen’s, suppliers’ or other similar liens or possessory liens arising in
the ordinary course of business and securing liabilities each in an outstanding
amount of not in excess of $10,000 or $50,000 in the aggregate; (d) Pre-Existing
Encumbrances; (e) the Leumi Guarantors’ Security Interest (as defined below);
(f) the Ampa Security Interest (as defined below) provided that the principal
amount secured thereby is not hereafter increased, and no additional assets
become subject to such Encumbrances; and (g) the liens and security interests
granted to the Lenders under the Security Documents (as defined below).
 
“Person” shall be construed in the broadest sense and means and includes any
natural person, a partnership, a corporation, an association, a joint stock
company, a limited liability company, a trust, a joint venture, an
unincorporated organization, governmental or political subdivision or agency
thereof or any other entity or Governmental Authority.
 
“Pre-Existing Encumbrances” means Encumbrances disclosed in Section 4.13 of the
Company Disclosure Schedules except for any such Encumbrances which will be
terminated prior to the Closing Date pursuant to the terms of this Agreement.
 

7

--------------------------------------------------------------------------------



“Prohibited Transaction” shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.
 
“Property” shall mean all real property leased or owned by any Loan Party or any
Subsidiary of any Loan Party.
 
“Registration Rights Agreement” means the registration rights agreement
substantially in the form attached hereto as Exhibit F consisting of the
registration rights provided by ITAC to certain of the Parent Guarantor’s
stockholders as part of the ITAC/IXI Merger, as the same may be amended,
modified, supplemented or restated from time to time.
 
“Reportable Event” shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan.
 
“Returns” shall have the meaning ascribed to the term in Section 4.14(b).
 
“Security Documents” means the First Ranking Security Agreement (as defined
below), the First Ranking IL Debenture (as defined below) and the Parent
Guarantor’s Guaranty (as defined below).
 
“Shares” shall mean all outstanding equity interest of IXI Mobile (R&D) Ltd.
 
“Subsidiary” of any Person at any time shall mean (i) any corporation or trust
of which 50% or more (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
50% or more of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person’s Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person’s Subsidiaries.
 
“Taxes” as defined in Section 4.14(a) below.
 
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, the security interests granted to the
Lenders on any Collateral pursuant to any of the Security Documents is governed
by the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York or is governed by any comparable law of any other
jurisdiction, the term “UCC” shall mean the Uniform Commercial Code or such
other comparable law as enacted and in effect in such other jurisdiction solely
for purposes of the provisions thereof relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions.
Unless otherwise defined herein, terms that are defined in the New York UCC and
used herein shall have the meanings given to them in the New York UCC.
 

8

--------------------------------------------------------------------------------



ARTICLE II

 
AMOUNT AND TERMS OF THE LOAN
 
2.1 Loan. Subject to the terms and conditions hereof, as of the Closing, the
Company will borrow, and each of the Lenders, severally and not jointly, will
lend the Company the amount specified opposite such Lender’s name on the
Schedule of Lenders (each such amount, a “Loan” and collectively, the “Loans”).
 
2.2 Notes. Each Loan shall be evidenced by a senior secured convertible
promissory note of the Company, each substantially in the form attached hereto
as Exhibit A (each a “Note” and collectively, the “Notes”), payable to the order
of the applicable Lender and representing the obligation of the Company to pay
the principal amount of the Loan, together with interest thereon as prescribed
in Section 2.4 hereof and in the Note.
 
2.3 Repayment. All payment obligations under the Loan Documents, including,
without limitation, payment of the entire unpaid principal amount of any Note
and any accumulated unpaid interest thereon, as well as any payment obligations
of the Loan Parties with respect to the Leumi Debt or to any Leumi Guarantors
(both terms as defined in Section 4.22(b) below) assuming any part of the Leumi
Debt pursuant to Section 3.1 below, including, without limitation, payment of
the entire unpaid principal of such assumed amount and any accumulated unpaid
interest thereon, shall be due and payable on the earlier to occur of: (i) the
date 60 Business Days following the closing date of the ITAC/IXI Merger (the
“Repayment Date”); (ii) the acceleration of the Loans in accordance with the
terms of this Agreement; and (iii) June 19, 2008 (subsections (ii) and (iii) to
be referred to herein as the “Maturity Date”), unless the principal amount of
such Note and any accumulated unpaid interest thereon has already been prepaid
in full pursuant to Section 2.5 hereof. The parties hereby agree that the
Lenders shall have the right to convert all any part of each their respective
Loan pursuant to Section 3.2 below and that any amount so converted into
Conversion Stock will be deemed fully paid and all Obligations relating thereto
will be deemed fully satisfied.
 
2.4 Loan Interest Rate. The Company shall pay interest on the unpaid principal
amount of each Loan from the Closing Date until such Loan has been paid in full,
at a per annum rate of interest equal to the Basic Interest Rate. All
computations of interest on each Loan shall be based on a year of 360 days for
actual days elapsed. Notwithstanding any other provision hereof, the amount of
interest payable hereunder shall not in any event exceed the maximum amount
permitted by the law applicable to interest charged on commercial loans. Accrued
and unpaid interest on each Loan shall be payable as follows: first payment on
June 30, 2007 (the “First Interest Payment Date”) and thereafter quarterly in
arrears or upon a Prepayment (as defined below). In any event, all unpaid
principal and accrued and unpaid interest shall be due and payable in full on
the earlier to occur of the (i) Repayment Date or (ii) the Maturity Date. In
addition to payment of interest, the Lenders shall be entitled to the rights and
benefits conferred to them by Sections 3.2 and 3.3 below.
 

9

--------------------------------------------------------------------------------



2.5 Prepayment. Should the ITAC/IXI Merger be declined by the stockholders of
ITAC or fail to become effective for any other reason, the Company may, at any
time following such declination or failure to become effective at its sole and
exclusive option, prepay the entire outstanding principal amount of the Loans
(“Prepayment”) along with accrued and unpaid interest thereon; provided,
however, that in addition to principal and accrued and unpaid interest, the
Company pays the Lenders premium interest on the outstanding principal amount of
the Loans at the then-applicable Basic Interest Rate for the term commencing on
the date of Prepayment and ending on the earlier to occur of: (i) a date 6
months following the date of Prepayment, and (ii) the Maturity Date.
 
2.6 Application of Payments. So long as no Event of Default has occurred, all
payments hereunder shall first be applied to interest, then to principal and
then to any outstanding Obligations. Upon an Event of Default, all payments
hereunder shall first be applied to the Obligations at Lender’s sole discretion.
 
2.7 Currency. All payments hereunder shall be made in lawful money of the United
States of America.
 
2.8 Date of Payments. Whenever any payment due hereunder shall fall due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall be included in the computation of
interest or fees, as the case may be.
 
2.9 Crediting Payments. The receipt by Lender of any wire transfer of funds,
check, or other item of payment shall not be considered a payment on account
unless such wire transfer is of immediately available federal funds and is made
to the appropriate deposit account of Lender or unless and until such check or
other item of payment is honored when presented for payment. Notwithstanding
anything to the contrary contained herein, any wire transfer or payment received
by Lender after 12:00 noon New York time shall be deemed to have been received
by Lender as of the opening of business on the immediately following Business
Day.
 
2.10 Security Interests. To secure the Company’s and the Parent Guarantor’s full
and timely performance of the Obligations, the Parent Guarantor shall grant, and
shall cause the Company to grant, to the Lenders, a continuing first priority
(except as otherwise set forth in this Agreement or in any of the other Loan
Documents) security interest in all of their respective right, title and
interest in and to the Collateral pursuant to the First Ranking Security
Agreement substantially in the form attached hereto as Exhibit B (the “First
Ranking Security Agreement”) to be entered into by the Parent Guarantor on the
Closing Date and the First Ranking Debenture - Fixed and Floating Charge
substantially in the form attached hereto as Exhibit C (the “First Ranking IL
Debenture”) to be entered into by the Company on the Closing Date. The security
interests granted by the Company and by the Parent Guarantor pursuant to this
Section 2.10 and the Security Documents referenced herein, shall rank equally
with the Leumi Guarantors’ Security Interest (as defined below) and the
Obligations secured thereby will constitute senior obligations of the Loan
Parties having priority over any other obligations of the Loan Parties, subject
only to the obligations secured by the Pre-Existing Encumbrances and the
Permitted Encumbrances.
 

10

--------------------------------------------------------------------------------



2.11 INDEMNIFICATION BY COMPANY. IN CONSIDERATION OF THE EXECUTION AND DELIVERY
OF THIS AGREEMENT BY THE LENDERS AND THE AGREEMENT TO EXTEND THE COMMITMENTS
PROVIDED HEREUNDER, EACH LOAN PARTY HEREBY AGREES TO INDEMNIFY, EXONERATE AND
HOLD THE LENDERS AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND
AGENTS OF THE LENDERS (EACH, A “LENDER PARTY”) FREE AND HARMLESS FROM AND
AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES,
DAMAGES AND EXPENSES, INCLUDING REASONABLE ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”) INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER
(INCLUDING THE ITAC MERGER), PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS
OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN
PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE
USE, HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT
OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY
LOAN PARTY, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO
CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR THE OPERATIONS
CONDUCTED THEREON, (D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE
LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED
TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE
EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BY THE LENDER, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING
ON ACCOUNT OF THE LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED
BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION. IF AND
TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY
REASON, EACH LOAN PARTY HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE
PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS
PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION
2.11 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF THE NOTES, ANY
FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF
THE LOAN DOCUMENTS AND TERMINATION OF THIS AGREEMENT.
 
2.12 Parent Guarantor’s Guaranty. The Parent Guarantor shall absolutely,
continually, unconditionally and irrevocably guarantee the prompt and full
performance by the Company of the Obligations pursuant to the Guaranty Agreement
substantially in the form attached hereto as Exhibit D.
 
2.13 Closing.
 
(a) The closing (“Closing”) of the transactions contemplated by the Loan
Documents shall take place on June 19, 2006 (the “Closing Date”), or at such
other time and place as the Company and the Majority Noteholders may mutually
agree.
 

11

--------------------------------------------------------------------------------



(b) Subject to the fulfillment of the conditions set forth in Article VII below,
the Lender hereby agrees to advance its respective Loan to the Company on the
Closing Date by, at the option of the Lender, a check or checks payable to the
order of the Company or by wire transfer, in exchange for the sale and issuance
by the Company to each such Lender of a Note evidencing the principal amount of
such Lender’s Loan.
 
ARTICLE III

 
ASSUMPTION OF LEUMI DEBT; CONVERSION; COMMITMENTS TO ISSUE EQUITY SECURITIES
 
3.1 Leumi Debt Assumption. The parties agree that, at any time or from time to
time following the date of execution of this Agreement, each of the Leumi
Guarantors (as defined in Section 4.22(b) below) shall have the right: (i) to
assume all or any part of the Leumi Debt (as defined in Section 4.22(b) below)
(the “Assumed Debt”), and (ii) upon the consummation of the ITAC/IXI Merger or
the failure thereof (as the case may be), to participate in an Optional
Conversion and to convert such assumed amount into ITAC Stock or IXI Stock (as
the case may be) pursuant to the terms and conditions set forth in Section 3.2
below.
 
3.2 Conversion.
 
(a) In the event the ITAC/IXI Merger becomes effective and subject to and
conditioned upon the ITAC/IXI Merger becoming effective, each Conversion
Participant shall have the option to convert its respective Conversion Amount
pursuant to this Agreement and the ITAC Certification into such number of fully
paid and non-assessable shares of ITAC’s Common Stock, par value $0.0001 per
share (“ITAC Stock”) as determined by dividing (A) such Conversion Participant’s
Conversion Amount by (B) $6.50, appropriately adjusted for stock dividends,
stock splits and other recapitalizations subsequent to the date of ITAC’s most
recent publicly available securities law filing prior to the execution of this
Agreement.
 
(b) At any time on or after the First Interest Payment Date, in the event the
ITAC/IXI Merger is rejected by ITAC’s shareholders or otherwise fails to become
effective, each Conversion Participant shall have the option to convert its
respective Conversion Amount into such number of fully paid and non-assessable
shares of Series E Preferred Stock, par value $0.01, of the Parent Guarantor
(“IXI Stock”) as determined by dividing (A) such Conversion Participant’s
Conversion Amount by (B) $0.656. The rights, preferences and privileges of the
IXI Stock shall be as set forth in the currently effective 9th Amended and
Restated Certificate of Incorporation of the Parent Guarantor attached hereto as
Exhibit H (the “Amended and Restated Certificate of Incorporation”).
 
(c) No fractional shares of Conversion Stock shall be issued upon an Optional
Conversion. If, upon an Optional Conversion, a fraction of a share would
otherwise result, then in lieu of such fractional share the Parent Guarantor (in
the case of an Optional Conversion pursuant to Section 3.2(b) above) or ITAC (in
the case of an Optional Conversion pursuant to the combined provisions of
Section 3.2(a) above and the ITAC Certification) will pay the cash value of that
fractional share.
 

12

--------------------------------------------------------------------------------



(d) An Optional Conversion shall be effectuated by the Conversion Participant by
furnishing both the Parent Guarantor and ITAC (in the case of an Optional
Conversion pursuant to the combined provisions of Section 3.2(a) above and the
ITAC Certification) or by furnishing the Parent Guarantor (in the case of an
Optional Conversion pursuant to Section 3.2(b) above), no later than within
sixty (60) Business Days following the closing date of the ITAC/IXI Merger (in
the case of an Optional Conversion pursuant to the combined provisions of
Section 3.2(a) above and the ITAC Certification) or no later than within sixty
(60) Business Days following the date on which the Conversion Participant
receives notice from the Parent Guarantor that the ITAC/IXI Merger failed to
become effective and the Company failed to make the first interest payment on
the First Interest Payment Date (in the case of an Optional Conversion pursuant
to Section 3.2(b) above), a notice indicating the Conversion Participant’s
Conversion Amount and otherwise evidencing such Conversion Participant’s
intention to convert its respective Conversion Amount (the “Conversion Notice”).
Should any Lender and/or Leumi Guarantor fail to deliver a Conversion Notice
within the timeframe and to the party or parties set forth above, such Lender
and/or Leumi Guarantor shall be deemed to have waived its right for Optional
Conversion and such right shall automatically, without any action on the part of
the Parent Guarantor and/or ITAC, be of no further force and effect with respect
to such Lender and/or Leumi Guarantor.
 
(e) The date on which the Conversion Participant delivers the Conversion Notice,
duly executed, to the Parent Guarantor shall be deemed to be the date of
Optional Conversion (the “Optional Conversion Date”) for the purposes of
determining the Conversion Amount. Facsimile delivery of the Conversion Notice
shall be accepted by the Parent Guarantor. Certificates representing the shares
of Conversion Stock issuable upon an Optional Conversion, containing the
restrictive legend then in effect, will be delivered to the Conversion
Participant as soon as practicable after the Optional Conversion Date.
 
(f) Any Conversion Amount converted into Conversion Stock will be deemed fully
paid and all Obligations relating thereto will be deemed fully satisfied. Upon
issuance of the conversion stock, such shares shall be duly and validly issued.
 
3.3 Equity Securities.
 
(a) As an inducement to the Lenders to advance the Loans to the Company, in the
event the ITAC/IXI Merger becomes effective and subject and conditioned upon the
ITAC/IXI Merger becoming effective, ITAC shall issue pursuant to the combined
provisions of this Section 3.3(a) and the ITAC Certification, as soon as
practicable following the consummation of the ITAC/IXI Merger, to the Lender a
total amount of Six Hundred Thousand (600,000) shares of ITAC’s Common Stock
(“ITAC Stock”), par value $0.0001 per share, appropriately adjusted for stock
dividends, stock splits and other recapitalizations subsequent to the date of
ITAC’s most recent publicly available securities law filing prior to the
execution of this Agreement, with each Lender receiving the amount of ITAC Stock
set forth apposite such Lender’s name on the Schedule of Lenders. For
clarification purposes the parties acknowledge and agree that pursuant to the
Leumi Guarantors’ Agreement, as an inducement to the Leumi Guarantors to enter
into the Leumi Guarantors’ Agreement, the Leumi Guarantors will receive 240,000
shares of ITAC Stock as described in Section 4.22(d) below.
 

13

--------------------------------------------------------------------------------



(b) As an inducement to the Lenders and to the Leumi Guarantors assuming any
part of the Leumi Debt to convert at least 50% (the “Conversion Inducement
Threshold”) of each their respective Loan amount or assumed Leumi Debt amount
into ITAC Stock in the event the ITAC/IXI Merger closes, subject and conditioned
upon the ITAC/IXI Merger becoming effective, ITAC shall issue pursuant to the
combined provisions of this Section 3.3(b) and the ITAC Certification, as soon
as practicable following the consummation of the ITAC/IXI Merger, to any
Conversion Participant meeting or exceeding the Conversion Inducement Threshold,
warrants (“ITAC Warrants”) to purchase that number of ITAC Stock (as defined
above) equal to the product obtained by multiplying (A) each converted Dollar
($1.00) of each such Conversion Participant’s Conversion Amount by (B) 0.0357.
The parties agree that Conversion Participants wishing to utilize the benefit
conferred by this Section 3.3(b) (combined with the ITAC Certification) shall be
required to convert a Conversion Amount such that the foregoing formula will
result a whole number of ITAC Warrant shares. The ITAC Warrants shall be in the
form attached hereto as Exhibit E. Notwithstanding anything to the contrary
herein, the Company and the Parent Guarantor represent and warrant that the
benefit to the Leumi Guarantors described in this Section 3.3(b) and conferred
by any similar section in the Leumi Guarantors’ Agreement, shall be
pre-conditioned upon the Leumi Guarantors assuming collectively at least 50% of
the Leumi Debt.
 
3.4 Covenants Relating to Securities. The Parent Guarantor shall, prior to an
Optional Conversion pursuant to Section 3.2(b), take any and all actions
necessary to authorize and reserve a sufficient number of shares of IXI Stock to
effect such Optional Conversion. The Parent Guarantor covenants and agrees that
upon delivery, all shares of IXI Stock shall be duly authorized, validly issued,
fully paid and non-assessable.
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES
 
Except as set forth on a Company Disclosure Schedule attached hereto (the
“Company Disclosure Schedules”) specifically identifying the relevant Section
hereof (provided that any such disclosures shall also be deemed to be
representations and warranties hereunder), each Loan Party, jointly and
severally, hereby represents and warrants to each Lender as of the Closing Date
as follows:
 
4.1 Organization and Qualification.
 
(a) The Company is a limited liability company duly organized, validly existing
and in good standing under the laws of Israel and has the requisite corporate
power and authority to own, lease and operate its assets and properties and to
carry on its business as it is now being or currently planned by the Company to
be conducted. The Parent Guarantor is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware and has
the requisite corporate power and authority to own, lease and operate its assets
and properties and to carry on its business as it is now being or currently
planned by the Parent Guarantor to be conducted. The Loan Parties are in
possession of all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates, approvals and orders (“Approvals”) necessary
to own, lease and operate the properties such Loan Party purports to own,
operate or lease and to carry on its respective business as it is now being or
currently planned by such Loan Party to be conducted, except where the failure
to have such Approvals could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on such Loan Party. Each Loan
Party is not in violation of any of the provisions of the such Loan Party’s
respective certificate of incorporation, by-laws and the charters of all
committees of the board of directors (or other comparable governing instruments
with different names) (collectively referred to herein as “Charter Documents”).
 

14

--------------------------------------------------------------------------------



(b) Each Loan Party is duly licensed or qualified and in good standing in each
jurisdiction listed on Section 4.1(a) of the Company Disclosure Schedules. Each
Loan Party is duly qualified or licensed to do business as a foreign corporation
and is in good standing in each jurisdiction where the character of the
properties owned, leased or operated by it or the nature of its activities makes
such qualification or licensing necessary, except for such failures to be so
duly qualified or licensed and in good standing that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
such Loan Party.
 
4.2 Subsidiaries.
 
(a) Other than the Company (which wholly owns IXI Mobile (Europe) Ltd., IXI
Mobile (Asia Pacific) Ltd. and IXI Mobile (East Europe) SRL), and Neo Mobile,
Inc. (which wholly owns Neo Mobile Ltd. and Neo Mobile Telecom LLC) (each, a
“Subsidiary” and collectively, the “Subsidiaries”), the Parent Guarantor has no
subsidiaries. The Company directly or indirectly owns all of the outstanding
equity securities of the Subsidiaries, free and clear of all Encumbrances.
Except for the Company and the Subsidiaries, the Parent Guarantor does not own,
directly or indirectly, any ownership, equity, profits or voting interest in any
Person or has any agreement or commitment to purchase any such interest, and has
not agreed and is not obligated to make nor is bound by any written, oral or
other agreement, contract, subcontract, lease, binding understanding,
instrument, note, option, warranty, purchase order, license, sublicense,
insurance policy, benefit plan, commitment or undertaking of any nature, as of
the date hereof or as may hereafter be in effect under which it may become
obligated to make, any future investment in or capital contribution to any other
entity. Section 4.2(a) of the Company Disclosure Schedules states the name of
each Subsidiary of the Loan Parties and its jurisdiction of incorporation, its
authorized capital stock issued and outstanding equity interests and the owners
thereof (collectively, the “Subsidiary Shares”). All Subsidiary Shares have been
validly issued, and all Subsidiary Shares are fully paid and are nonassessable.
All capital contributions and other consideration required to be made or paid in
connection with the issuance of all Subsidiary Shares have been made or paid, as
the case may be. There are no options, warrants or other rights outstanding to
purchase any such Subsidiary Shares except as indicated on Section 4.2(a) of the
Company Disclosure Schedules.
 
(b) Each Subsidiary (in jurisdictions that recognize the following concepts) is
a corporation or limited liability company duly incorporated, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has the requisite corporate power and authority to own, lease and operate its
assets and properties and to carry on its business as it is now being or
currently planned by the Subsidiary to be conducted.
 

15

--------------------------------------------------------------------------------



4.3 Capitalization and Ownership.
 
(a) The authorized capital stock of the Parent Guarantor is owned as indicated
in this Section 4.3(a) of the Company Disclosure Schedules and consists of
89,642,361 shares of capital stock, of which 49,000,000 shares are Parent
Guarantor Common Stock, 333,334 shares are Preferred A Stock, 1,604,791 shares
are Preferred B Stock, 3,104,236 shares are Preferred C Stock, 6,000,000 shares
are Preferred D Stock and 29,600,000 shares are Preferred D-1 Stock,
(collectively “Parent Guarantor Preferred Stock”), of which 4,418,249 shares of
Parent Guarantor Common Stock, 285,801 shares of Preferred A Stock, 439,206
shares of Preferred B Stock, 1,439,581 shares of Preferred C Stock, 3,448,473
shares of Preferred D Stock and 29,591,387 shares of Preferred D-1 Stock are
issued and outstanding as of the date of this Agreement (collectively “Parent
Guarantor Shares”), all of which are validly issued, fully paid and
nonassessable. All Parent Guarantor Shares have been validly issued, and all
Parent Guarantor Shares are fully paid and are nonassessable. All capital
contributions and other consideration required to be made or paid in connection
with the issuance of all Parent Guarantor Shares have been made or paid, as the
case may be. There are no options, warrants or other rights outstanding to
purchase any such Parent Guarantor Shares except as indicated on Section 4.3(a)
of the Company Disclosure Schedules.
 
(b) Outstanding Parent Guarantor options and warrants as of the Closing Date are
as set forth in the Capitalization Table included in Section 4.3(b) of the
Company Disclosure Schedules.
 
4.4 Authority Relative to this Agreement. The Loan Parties have all necessary
power and authority to execute and deliver this Agreement and the other Loan
Documents (to the extent the Company or Parent Guarantor is a party thereto) and
to perform their Obligations hereunder and thereunder to incur the Indebtedness
contemplated by the Loan Documents to which it is a party and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the other Loan Documents and the consummation by the Loan Parties
of the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of such Loan Party, and
no other proceedings on the part of the Loan Parties are necessary to authorize
this Agreement and the other Loan Documents or to consummate the transactions
contemplated hereby and thereby pursuant to applicable Law and the terms and
conditions of this Agreement, other than the giving of notice to the
stockholders of the Company and the adoption of this Agreement. This Agreement
and the other Loan Documents have been duly and validly executed and delivered
by the Loan Parties and, assuming the due authorization, execution and delivery
thereof by the other parties hereto, constitute the legal and binding obligation
of the Loan Parties, enforceable against the Loan Parties in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization or
other similar laws affecting the enforcement of creditors’ rights generally and
by general principles of equity.
 
4.5 No Conflict; Required Filings and Consents.
 
(a) The execution and delivery of this Agreement and the other Loan Documents by
any Loan Party do not, and the performance of this Agreement and the other Loan
Documents by any Loan Party shall not (i) conflict with or violate each of the
Loan Party’s Charter Documents, (ii) conflict with or violate any Legal
Requirements, or (iii) result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or materially impair such Loan Party’s rights or alter the rights or obligations
of any third party under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of any
Encumbrance on any of the properties or assets of the Parent Guarantor, the
Company or any of its Subsidiaries pursuant to, any Legal Requirement or
material agreement to which such Loan Party or any of its Subsidiaries is a
party or instrument, order, writ, judgment, injunction or decree to which any
Loan Party or any of its Subsidiaries is a party, except for any such conflicts,
violations, breaches, defaults or other occurrences that would not, individually
or in the aggregate, have a Material Adverse Effect on the Parent Guarantor, the
Company or any of its Subsidiaries.
 

16

--------------------------------------------------------------------------------



(b) The execution and delivery of this Agreement and the other Loan Documents by
the Company does not, and the performance of its Obligations hereunder will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Authority, except (i) for applicable
requirements, if any, of the U.S. Securities Act of 1933, as amended (the
“Securities Act”), the Securities Exchange Act of 1934, as amended or applicable
U.S. state securities laws (“Blue Sky Laws”), and the rules and regulations
thereunder, (ii) appropriate documents received from or filed with the relevant
authorities of other jurisdictions in which the Company is licensed or qualified
to do business, and (iii) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company or prevent the parties hereto from performing
their obligations under any of the Loan Documents.
 
4.6 Compliance.
 
(a) The Loan Parties have complied with and are not in violation of any Legal
Requirements with respect to the conduct of their business, or the ownership or
operation of their respective business, except for failures to comply or
violations which, individually or in the aggregate, have not had and are not
reasonably likely to have a Material Adverse Effect on such Loan Party. The
businesses and activities of the Loan Parties have not been and are not being
conducted in violation of any Legal Requirements except for violations which,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect on such Loan Party. The Loan Parties are not in
default or violation of any term, condition or provision of any applicable
Charter Documents. The Loan Parties are not in default or violation of any term,
condition or provision of any agreement to which either Loan Party is a party,
except for defaults or violations in connection with such agreements which,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect on such Loan Party. Except as set forth on
Section 4.6(a) of the Company Disclosure Schedules, no written notice of
non-compliance with any Legal Requirements has been received by any Loan Party
or any of its Subsidiaries.
 
(b) Section 4.6(b) of the Company Disclosure Schedules provides a complete list
of all pending and outstanding Government Grants granted to the Loan Parties and
any grants received from the OCS. The Company is in material compliance with all
of the terms, conditions and requirements of its Government Grants and has duly
fulfilled in all material respects all the undertakings relating thereto. The
Loan Parties have no knowledge of any intention of the Investment Center or the
OCS to revoke or materially modify any of the Government Grants or that the
Investment Center or the OCS believes that the Loan Parties are not in
compliance in all material respects with the terms of any Government Grant.
 

17

--------------------------------------------------------------------------------



4.7 Financial Statements.
 
(a) The Company has provided to the Lenders a correct and complete copy of the
audited consolidated financial statements (including any related notes thereto)
of the Parent Guarantor and its Subsidiaries for the fiscal years ended December
31, 2005, December 31, 2004 and December 31, 2003 (the “Financial Statements”).
The Financial Statements were prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto), and each are correct and complete and fairly presents the
consolidated financial position of the Parent Guarantor, the Company and their
Subsidiaries at the respective dates thereof and the results of its operations
and cash flows for the periods indicated.
 
(b) The accounts and notes receivable of the Parent Guarantor, the Company and
its Subsidiaries reflected on the balance sheets included in the Financial
Statements (i) arose from bona fide sales transactions in the ordinary course of
business and are payable on ordinary trade terms, (ii) are legal, valid and
binding obligations of the respective debtors enforceable in accordance with
their terms, except as such may be limited by bankruptcy, insolvency,
reorganization, or other similar laws affecting creditors’ rights generally, and
by general equitable principles, (iii) are not subject to any valid set-off or
counterclaim except to the extent set forth in such balance sheet contained
therein, (iv) are collectible in the ordinary course of business consistent with
past practice in the aggregate recorded amounts thereof, net of any applicable
reserve reflected in such balance sheet referenced above, and (v) are not the
subject of any actions or proceedings brought by or on behalf of the Parent
Guarantor, the Company or any of their Subsidiaries.
 
4.8 No Undisclosed Liabilities. Neither the Parent Guarantor, the Company nor
any of their Subsidiaries has any liabilities (absolute, accrued, contingent or
otherwise) or forward or long-term commitments that are not disclosed in the
Financial Statements or in the notes thereto and except as disclosed therein,
there are no unrealized or anticipated losses from any commitments of the Parent
Guarantor, the Company or any of their Subsidiaries; other than such liabilities
arising in the ordinary course of the Parent Guarantor’s or the Company’s
business and consistent with past practice since December 31, 2005, none of
which would have a Material Adverse Effect on the Parent Guarantor, the Company
or any of their Subsidiaries.
 
4.9 Absence of Certain Changes or Events. Since December 31, 2005 there has not
been, except where it would not have a Material Adverse Effect on the Parent
Guarantor, the Company or any of their Subsidiaries and except as permitted
and/or required by the Merger Agreement (a) any material liability incurred by
the Parent Guarantor, the Company or any of their Subsidiaries, other than
current liabilities incurred in the ordinary course of business consistent in
type and amount with past practices, (b) any material asset or property of the
Parent Guarantor, the Company or any of their Subsidiaries made subject to any
Encumbrance of any kind (except pursuant to the Security Documents), (c) any
cancellation of any debt owed to or claim held by the Parent Guarantor, the
Company or any of their Subsidiaries, (d) any payment of dividends on, or other
distribution with respect to, or any direct or indirect redemption, purchase or
acquisition of, any shares of the capital stock or other securities of the
Parent Guarantor, the Company or any of their Subsidiaries., (f) any disposition
of any tangible or intangible material asset of the Parent Guarantor, the
Company or any of their Subsidiaries, (g) any loan by the Parent Guarantor, the
Company or any of their Subsidiaries to any officer, director, employee,
consultant, agent, Affiliate or stockholder of the Parent Guarantor, the Company
or any of their Subsidiaries (other than advances to such persons in the
ordinary course of business consistent with past practices in connection with
bona fide business expenses), (h) any damage, destruction or loss (whether or
not covered by insurance) of any asset of the Parent Guarantor, the Company or
any of their Subsidiaries, (i) any extraordinary increase, direct or indirect,
in the compensation paid or payable to any officer, director, employee,
consultant or agent of the Parent Guarantor, the Company or any of their
Subsidiaries, (j) any write-down of the value of any inventory, or any write-off
as uncollectible of any account or note receivable of the Parent Guarantor, the
Company or any of their Subsidiaries that is not consistent in type and amount
with the Parent Guarantor’s, the Company’s or any of their Subsidiaries’ past
practices or for which adequate amounts had not been reserved, (k) any change in
the accounting methods, practices or policies followed by the Parent Guarantor,
the Company or any of their Subsidiaries or any change in depreciation or
amortization policies or rates theretofore adopted, which has not been
adequately provided for or disclosed in the Financial Statements.
 

18

--------------------------------------------------------------------------------



4.10 Litigation. There are no claims, suits, actions, investigations pending or
proceedings pending or, to the knowledge of any Loan Party, threatened against
any Loan Party or any of their Subsidiaries before any court, governmental
department, commission, agency, instrumentality or authority, or any arbitrator
that seeks to restrain or enjoin the consummation of the transactions
contemplated by this Agreement or which could reasonably be expected, either
singularly or in the aggregate with all such claims, actions or proceedings, to
have a Material Adverse Effect in the aggregate on any Loan Party or have a
Material Adverse Effect on the ability of the Loan Parties to consummate the
transactions contemplated by the Loan Documents.
 
4.11 Labor Matters.
 
(a) The Company and the Parent Guarantor are not a party to any collective
bargaining agreement or other labor union contract applicable to persons
employed by the Company or the Parent Guarantor nor does the Company or the
Parent Guarantor know of any activities or proceedings of any labor union to
organize any such employees.
 
(b) Each employee and consultant of the Company and the Parent Guarantor is
terminable “at will” subject to applicable notice periods as set forth by law or
in the employment agreement, but in any event not more than ninety (90) days,
and there are no agreements or understandings between the Loan Parties and any
of its employees or consultants that their employment or services will be for
any particular period. The Loan Parties are not aware that any of its officers
or key employees intends to terminate his or her employment with such Loan
Party. Such Loan Party is in compliance in all material respects and, to the
Loan Parties’ knowledge, each of its employees and consultants is in compliance
in all material respects, with the terms of the respective employment and
consulting agreements between the Loan Parties and such individuals. There are
not, and there have not been, any oral or informal arrangements, commitments or
promises between the Loan Parties and any employees or consultants of the Loan
Parties that have not been documented as part of the formal written agreements
between any such individuals and the Loan Parties that have been made available
to the Lenders.
 

19

--------------------------------------------------------------------------------



(c) All Loan Party obligations to provide statutory severance pay to its
employees in Israel are fully funded or accrued on the Financial Statements and
any Loan Party has no knowledge of any circumstance that could give rise to any
valid claim by a current or former employee for compensation on termination of
employment (beyond the statutory severance pay to which employees are entitled).
All amounts that the Loan Parties are legally or contractually required either
(x) to deduct from its employees’ salaries or to transfer to such employees’
pension or provident, life insurance, incapacity insurance, continuing education
fund or other similar funds or (y) to withhold from its employees’ salaries and
benefits and to pay to any Governmental Authority as required by applicable
Legal Requirements have, in each case, been duly deducted, transferred, withheld
and paid, and the Loan Parties do not have any outstanding obligation to make
any such deduction, transfer, withholding or payment. There are no pending, or
to the Loan Parties’ knowledge, threatened or reasonably anticipated claims or
actions against the Loan Parties by any employee in connection with such
employee’s employment or termination of employment by the Loan Parties.
 
(d) No employee or former employee of the Company, the Parent Guarantor or any
of their Subsidiaries is owed any wages, benefits or other compensation for past
services (other than wages, benefits and compensation accrued in the ordinary
course of business during the current pay period and any accrued benefits for
services, which by their terms or under applicable law, are payable in the
future, such as accrued vacation, recreation leave and severance pay).
 
4.12 Restrictions on Business Activities. There is no agreement, commitment,
judgment, injunction, order or decree binding upon the Parent Guarantor, the
Company or any of their Subsidiaries or their assets or to which the Parent
Guarantor, the Company or any of their Subsidiaries is a party which has the
effect of prohibiting or materially impairing any acquisition of property by the
Parent Guarantor, the Company or any of their Subsidiaries or the conduct of
business by the Parent Guarantor, the Company or any of their Subsidiaries as
currently conducted other than such effects, individually or in the aggregate,
which have not had and could not reasonably be expected to have a Material
Adverse Effect on any of the Parent Guarantor, the Company or any of their
Subsidiaries.
 
4.13 Title to Property.
 
(a) Neither the Company nor the Parent Guarantor presently owns and has not in
the past owned any real property. There are no options or other contracts under
which the Company or the Parent Guarantor has a right or obligation to acquire
any real property.
 
(b) All leases of real property held by the Company or by the Parent Guarantor,
and all personal property and other property and assets of the Company or of the
Parent Guarantor owned, used or held for use in connection with the business of
the Company or of the Parent Guarantor (the “Personal Property”) are shown or
reflected on the balance sheet included in the Financial Statements. The Loan
Parties own and have good and marketable title to the Personal Property, and all
such Personal Property is in each case held free and clear of all Encumbrances.
 

20

--------------------------------------------------------------------------------



(c) The Loan Parties have valid leasehold interest in all properties, assets and
other rights which they purport to lease or which are reflected as leased on
their books and records, free and clear of all Encumbrances except Permitted
Encumbrances, and subject to the terms and conditions of the applicable leases.
All leases of property are in full force and effect without the necessity for
any consent which has not previously been obtained upon consummation of the
transactions contemplated hereby except to the extent failure to do so would not
cause a Material Adverse Effect. All leases pursuant to which the Loan Parties
lease from others material real or Personal Property are valid and effective in
accordance with their respective terms, and there is not, under any of such
leases, any existing material default of any Loan Party or, to the Loan Parties’
knowledge, any other party (or any event which with notice or lapse of time, or
both, would constitute a material default thereunder).
 
4.14 Taxes.
 
(a) For the purposes of this Agreement, “Tax” or “Taxes” refers to any and all
federal, state, local, foreign taxes or any other taxes, including, without
limitation, gross receipts, income, profits, sales, use, occupation, value
added, ad valorem, transfer, franchise, withholding, payroll, recapture,
employment, excise and property taxes, assessments and duties together with all
interest, penalties and additions imposed with respect to any such amounts, any
obligations under any agreements or arrangements with any other person with
respect to any such amounts, any liability of a predecessor entity for any such
amounts and any taxes or liability with respect thereto arising under Treasury
Regulation Section 1.1502-6 or comparative provision of state, local or foreign
law.
 
(b) The Parent Guarantor, the Company and their Subsidiaries have timely filed
all federal, state, local and foreign returns, estimates, information statements
and reports relating to Taxes (“Returns”) required to be filed by the Parent
Guarantor, the Company and their Subsidiaries with any tax authority. All such
Returns are true, correct and complete in all material respects. The Parent
Guarantor, the Company and their Subsidiaries have paid all Taxes (whether or
not shown to be due on such Returns) that have become due and payable on or
before the date hereof, except for Taxes which are being contested in good faith
and for which adequate reserves have been established in accordance with GAAP.
As of the Closing Date, there are no arrangements or waivers extending the
statutory period of limitations applicable to any federal income tax return of
the Loan Parties or their Subsidiaries for any period.
 
(c) All Taxes that the Parent Guarantor, the Company and their Subsidiaries are
required by law to withhold or collect have been duly withheld or collected, and
have been timely paid over to the proper tax authorities to the extent due and
payable.
 
(d) There are no material Tax deficiencies outstanding, assessed or, to the
knowledge of the Company or the Parent Guarantor, threatened against the Company
or the Parent Guarantor or any of their Subsidiaries, nor has the Parent
Guarantor, the Company or their Subsidiaries executed any waiver of any statute
of limitations or extended any period for the assessment or collection of any
Tax.
 
(e) No audit or other examination of any Return of the Parent Guarantor, the
Company and their Subsidiaries by any tax authority is presently pending, nor
has the Parent Guarantor, the Company and their Subsidiaries been notified of
any request for such an audit or other examination.
 

21

--------------------------------------------------------------------------------



(f) No adjustment relating to any Returns filed by the Parent Guarantor, the
Company and their Subsidiaries has been proposed in writing, formally or
informally, by any tax authority to the Parent Guarantor, the Company or their
Subsidiaries or any representative thereof.
 
(g) There are no Tax liens upon the assets of the Company, except liens for
current Taxes not yet due and payable.
 
(h) The Parent Guarantor, the Company and their Subsidiaries are not liable for
the Taxes of any Person, is not currently under any contractual obligation to
indemnify any Person with respect to Taxes (except for customary agreements to
indemnify lenders) and is not a party to or bound by any Tax sharing agreement.
 
4.15 Brokers; Third Party Expenses. The Parent Guarantor has incurred liability
for brokerage, finders’ fees, agent’s commissions and other similar charges in
connection with this Agreement and the transactions contemplated hereby. Shares
of common stock, options, warrants or other securities of the Parent Guarantor
are payable to certain third parties by the Parent Guarantor as a result of this
Agreement. Such arrangements are fully described in Section 4.15 of the Company
Disclosure Schedules.
 
4.16 Intellectual Property Rights.
 
(a) Section 4.16(a) of the Company Disclosure Schedules lists all of the Parent
Guarantor’s, the Company’s and their Subsidiaries’ Intellectual Property Rights
(the “Company IP List”), and all licenses, sublicenses or other agreements
pertaining to any Intellectual Property Rights of third-parties to which the
Parent Guarantor, the Company and their Subsidiaries are a party or used by any
of the Parent Guarantor, the Company or their Subsidiaries in its business
within the past 3 years. Each of the patent applications included in the Company
IP List has been filed with the U.S. Patent and Trademark Office or other
appropriate office in the applicable jurisdiction and is a current active
application pending review by such office.
 
(b) The Company and the Parent Guarantor collectively own all right, title and
interest in and to, or are licensed or otherwise possess a valid and enforceable
right to use, all the Company Intellectual Property Rights without known
possible alleged or actual conflict with the rights of others, except to the
extent that failure to have such rights would not reasonably be expected to have
a Material Adverse Effect. The Company and the Parent Guarantor have full right
and power to pledge in favor of the Lenders all of the Company’s and the Parent
Guarantor’s title, rights and interest in and to the Company Intellectual
Property Rights free and clear of Encumbrances, except to the extent that
failure to have such right and power would not reasonably be expected to have a
Material Adverse Effect.
 
(c) No claims have been asserted against the Company or the Parent Guarantor or
any licensee of the Company or the Parent Guarantor, and no claims are pending
against the Company or the Parent Guarantor or any licensee of the Company or
the Parent Guarantor, and to their knowledge no claims are threatened by any
Person (i) regarding the Company’s or the Parent Guarantor’s or such licensee’s
use of any of the Company Intellectual Property Rights; or (ii) regarding
infringement of such Person’s rights (including, without limitation,
Intellectual Property Rights) resulting from the operation of the business of
the Company or the Parent Guarantor as such business was conducted by the
Company or the Parent Guarantor prior to the Closing Date.
 

22

--------------------------------------------------------------------------------



(d) Other than agreements entered into in the ordinary course of business and
which are listed on Section 4.16(d) of the Company Disclosure Schedules, the
Company and the Parent Guarantor are not a party to any agreement pursuant to
which any third party has any right to manufacture, reproduce, distribute,
market or exploit any of the Company Intellectual Property Rights or any
adaptations, translations, or derivative works based on the Company Intellectual
Property Rights or any portion thereof.
 
(e) No Company employee or employees of any of the Parent Guarantor’s
Subsidiaries is in violation of any material term of any employment contract,
patent disclosure agreement, confidentiality, noncompetition and/or
non-solicitation agreement or any other contract or agreement with the Company
or any Affiliate of the Company or, to the Company’s knowledge, any former
employer of such employee with respect to the Company Intellectual Property
Rights.
 
(f) All Company employees, Parent Guarantor employees and employees of all of
the Parent Guarantor’s Subsidiaries are party to and bound by valid and
enforceable contracts with Company, Parent Guarantor, or Parent Guarantor’s
Subsidiaries, as applicable and where legal, whereby said employees are
required: to assign all right, title and interest in and to any and all
inventions of said employees and patents or patent applications directed
thereto, to Company, Parent Guarantor, or Parent Guarantor’s Subsidiaries; to
carry out all necessary and reasonable actions, upon request, to effect such
assignment; to maintain the confidential nature of the Company Intellectual
Property Rights.
 
4.17 Insurance. Section 4.17 of the Company Disclosure Schedules contains a list
of all insurance policies and fidelity bonds covering the assets, business,
equipment, properties, operations, employees, officers and directors
(collectively, the “Insurance Policies”) of the Loan Parties and each such
policy is valid and in full force and effect. No notice of cancellation or
termination has been received, no claim made and no ground exists to conceal or
avoid the Insurance Policies or to reduce coverage thereby by the Loan Parties
with respect to the Insurance Policies. Except as disclosed in Section 4.17 of
the Company Disclosure Schedules, to the Company’s knowledge, there are no
pending claims against such insurance by the Loan Parties as to which the
insurers have denied coverage or otherwise reserved rights. Such Insurance
Policies provide adequate coverage from reputable and financially sound insurers
in amounts sufficient to insure the assets and risks of each Loan Party in
accordance with prudent business practice in the industry of the Loan Parties.
 
4.18 Governmental Actions/Filings. The Parent Guarantor, the Company and their
Subsidiaries have been granted and hold, and have made, all Governmental
Actions/Filings necessary for the Loan Parties to own, lease and operate their
properties or to carry on their business as it is now being conducted and as
presently proposed to be conducted. Each such Governmental Action/Filing is in
full force and effect and, except as set forth in Section 4.18 of the Company
Disclosure Schedules, will not expire prior to December 31, 2006, and the Loan
Parties are in compliance with all of their obligations with respect thereto. No
event has occurred and is continuing which requires or permits, or after notice
or lapse of time or both would require or permit, and consummation of the
transactions contemplated by this Agreement or any ancillary documents will not
require or permit (with or without notice or lapse of time, or both), any
modification or termination of any such Governmental Actions/Filings. Except as
set forth in Section 4.18 of the Company Disclosure Schedules, no Governmental
Action/Filing is necessary to be obtained, secured or made by the Loan Parties
to enable it to continue to conduct its businesses and operations and use its
properties after the Closing Date in a manner which is consistent with current
practice.
 

23

--------------------------------------------------------------------------------



For purposes of this Agreement, the term “Governmental Action/Filing” shall mean
any franchise, license, certificate of compliance, authorization, consent,
order, permit, approval, consent or other action of, or any filing, registration
or qualification with, any federal, state, municipal, foreign or other
governmental, administrative or judicial body, agency or authority.
 
4.19 Interested Party Transactions. No employee, officer, director or
stockholder of the Parent Guarantor, the Company or any of their Subsidiaries
(each an “Interested Party”) or a member of his or her immediate family is
indebted to the Parent Guarantor, the Company or any of their Subsidiaries, nor
is the Parent Guarantor, the Company or any of their Subsidiaries indebted (or
committed to make loans or extend or guarantee credit) to any of them, other
than (i) for payment of salary for services rendered, (ii) reimbursement for
reasonable expenses incurred on behalf of the Parent Guarantor, the Company and
their Subsidiaries, and (iii) for other employee benefits made generally
available to all employees. No Interested Party has any direct or indirect
ownership interest in any Person with whom the Parent Guarantor, the Company or
their Subsidiaries is affiliated or with whom the Parent Guarantor, the Company
or their Subsidiaries have a contractual relationship, or in any Person that
competes with the Parent Guarantor, the Company or their Subsidiaries, except
that each employee, stockholder, officer or director of Parent Guarantor, the
Company or any of their Subsidiaries and members of their respective immediate
families may own less than 5% of the outstanding stock in publicly traded
companies that may compete with the Parent Guarantor, the Company or their
Subsidiaries. To the knowledge of the Loan Parties, no officer, director or 5%
stockholder or any member of their immediate families is, directly or
indirectly, interested in any material agreement to which the Parent Guarantor,
the Company or their Subsidiaries is a party (other than such contracts as
relate to any such Person’s ownership of capital stock or other securities of
the Company or such Person’s employment with the Parent Guarantor, the Company
or their Subsidiaries).
 
4.20 Certain Business Practices. The Company and the Parent Guarantor have not:
(a) used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any unlawful payment
to foreign or domestic government officials or employees or to foreign or
domestic political parties or campaigns or violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended; or (c) made any other unlawful
payment.
 
4.21 Priority of Obligations and Security Interests.
 
(a) All Obligations will constitute senior obligations of the Company and the
Parent Guarantor (as applicable) having priority over any other obligations of
the Company or the Parent Guarantor, subject only to the obligations secured by
the Pre-Existing Encumbrances and, for the avoidance of doubt, the Company’s
obligations secured by the Ampa Security Interest (as defined in Section 4.22(e)
below), which shall rank senior to the Obligations. Anything to the contrary
notwithstanding, the parties agree and acknowledge that Company’s or the Parent
Guarantor’s obligations under the Leumi Guarantors’ Agreement shall rank equally
with the Obligations. The Leumi Guarantors shall enter into the appropriate
Intercreditor Agreement.
 

24

--------------------------------------------------------------------------------



(b) The security interests granted by the Company and by the Parent Guarantor to
the Lenders pursuant to the Security Documents shall rank senior to any other
security interests granted by the Company and the Parent Guarantor, except that,
for the avoidance of any doubt: (i) with respect to any items of collateral
subject to any of the Pre-Existing Encumbrances, for so long as the Pre-Existing
Encumbrances remain outstanding, the Lenders shall not have a charge or pledge
in such items of collateral, and once the Pre-Existing Encumbrances are
terminated, such items of collateral shall be considered part of the Collateral
and the charges and pledges in favour of the Lenders with respect to such items
of collateral shall be first ranking charges and pledges, and (ii) with respect
the Ampa Collateral (as defined in Section 4.22(e) below), for so long as the
Ampa Security Interest remains outstanding, the Lenders shall not have a charge
or pledge in the Ampa Collateral, and once the Ampa Security Interest is
terminated, any then-existing items of the Ampa Collateral shall be considered
part of the Collateral and the charges and pledges in favour of the Lenders with
respect to such then-existing items of the Ampa Collateral shall be first
ranking charges and pledges. Anything to the contrary notwithstanding, the
parties agree and acknowledge that only the Leumi Guarantors’ Security Interests
(as defined in Section 4.22(d) below) shall rank equally with the security
interests granted in the Security Documents to the Lenders.
 
4.22 Existing Credit Lines/Security Interests. Below is a description of all
material existing obligations and Encumbrances of the Company and/or the Parent
Guarantor:
 
(a) The Parent Guarantor has entered into that certain Loan and Security
Agreement dated as of August 8, 2003 and that certain Loan and Security
Agreement dated as of October 22, 2004 with Venture Lending and Leasing III,
Inc. and Venture Lending and Leasing IV, Inc. (Collectively “WTI” and the “WTI
Facility”) pursuant to which the Company and the Parent Guarantor granted WTI a
blanket lien on all of the Company’s assets and on all of the assets of the
Parent Guarantor, such liens including 65% of the Parent Guarantor’s shares in
the Company and 100% of the shares of the Parent Guarantor in the Subsidiary Neo
Mobile Inc. (collectively, the “WTI Security Interests”). As of the date of this
Agreement, the outstanding debt under the WTI Facility is $1,030,702.27 (the
“Outstanding WTI Debt”). The Company and the Parent Guarantor have undertaken to
repay the Outstanding WTI Debt in full as a condition to the Closing, provided
the Lenders pay an amount equal to the Outstanding WTI Debt out of any Loan
amount directly to WTI on the Closing Date.
 
(b) The Parent Guarantor obtained a credit line and a loan from Bank Leumi
Le’Israel Ltd. (respectively, “Bank Leumi” and the “Leumi Credit Line”). The
Leumi Credit Line is guaranteed by Gemini and Landa (collectively, the “Leumi
Guarantors”). As of the date of this Agreement, the commitment under the Leumi
Credit Line is $8,000,000 and the aggregate principal amount of advances
outstanding under the Leumi Credit Line plus all accrued and unpaid interest
thereon is $7,800,000.00 (collectively with any future amounts owed by the
Parent Guarantor under the Leumi Credit Line, the “Leumi Debt”). The Leumi
Credit Line will remain outstanding until the Repayment Date, and in the event
the ITAC/IXI Merger does not close, until the Maturity Date.
 

25

--------------------------------------------------------------------------------



(c) The Company has obtained a loan from Bank Leumi (the “Second Leumi Loan”).
The Second Leumi Loan is guaranteed by one of the two Leumi Guarantors. As of
the date of this Agreement, the aggregate principal amount outstanding of the
Second Leumi Loan is $2,000,000.00, plus all accrued and unpaid interest
thereon. The Company has undertaken to repay the Second Leumi Loan in full as a
condition to the Closing, provided the Lenders pay an amount equal to the Second
Leumi Loan out of any Loan amount directly to Bank Leumi on the Closing Date.
 
(d) The Parent Guarantor has entered into an agreement with the Leumi Guarantors
(the “Leumi Guarantors’ Agreement”) pursuant to which, among other things: (i)
the Parent Guarantor is obligated to repay the Leumi Guarantors any part of the
Leumi Debt assumed by any of the Leumi Guarantors and to indemnify the Leumi
Guarantors for any amounts paid by the Leumi Guarantors to Bank Leumi pursuant
to their guaranty of the Leumi Credit Line and any related make-whole and other
amounts payable by the Parent Guarantor in connection with such guaranty; (ii)
as consideration for the guaranty provided and continued by the Leumi
Guarantors, the Leumi Guarantors will receive: (A) in the event the ITAC/IXI
Merger becomes effective and subject and conditioned upon the ITAC/IXI Merger
becoming effective, a total amount of Two Hundred Forty Thousand (240,000)
shares of ITAC Stock (as defined above), and, additionally, (B) an amount equal
to the balance between the Basic Interest Rate and the interest rate owed under
the Leumi Credit Line calculated on $8,000,000 for the Period commencing on the
date on which the guaranty of the Leumi Guarantors was extended and ending on
the Repayment Date (if the ITAC/IXI Merger closes) or on the First Interest
Payment Date (if the ITAC/IXI Merger does not close) (depending on when any
interest first gets repaid to the Lenders); (iii) in addition to the
consideration set forth in Subsection (c)(iii) above, to secure the Parent
Guarantor’s obligations pursuant to the Leumi Guarantors’ Agreement,
concurrently with the execution of this Agreement, the Parent Guarantor is
granting the Leumi Guarantors the same security interests provided to the
Lenders by the Security Documents (collectively, the “Leumi Guarantors’ Security
Interests”) with such Leumi Guarantors’ Security Interests ranking equally with
any security interests provided to the Lenders by the Security Documents. The
transactions described in this Section 4.22(d) above shall collectively be
referred to hereunder as the “Leumi Guarantors’ Arrangement”.
 
(e) The Company has entered, or as soon as practicable following the execution
of this Agreement may enter, into a factoring arrangement with AMPA Capital
Ltd., or any other entity providing PO factoring facilities, (collectively,
“Ampa”), pursuant to which: (i) Ampa has agreed to provide the Company funding
for any costs and expenses related to supply by the Company of certain devices
ordered from the Company by 1&1 Internet AG (“1&1”) in Purchase Order No.
4500000457 dated March 20, 2006 and in Purchase Order No. 4500000457 dated March
20, 2006 (collectively, the “1&1 Purchase Orders”), and (ii) in exchange for
said funding by Ampa, the Company has agreed to charge and pledge by way of
first ranking fixed charge in favor of Ampa (the “Ampa Security Interest”) on
all receivables and/or monies arising from time to time from the 1&1 Purchase
Orders, any and all letters of credit related thereto and any and all items of
inventory used in the supply of the 1&1 Purchase Orders and any contractual
right pertaining thereto (the “Ampa Collateral”).
 

26

--------------------------------------------------------------------------------



4.23 Status of the Pledged Collateral. All the shares of capital stock,
partnership interests or LLC interests or other equity interests included in the
Pledged Collateral to be pledged pursuant to the Loan Documents are or will be
upon issuance validly issued and nonassessable and owned beneficially and of
record by the pledgor free and clear of any Encumbrance or restriction on
transfer, except as otherwise provided by the Loan Documents except as the right
of the Lender to dispose of the Shares, partnership interests or LLC interests
may be limited by the Securities Act of 1933, as amended, and the regulations
promulgated by the Securities and Exchange Commission thereunder and by
applicable state securities laws. There are no shareholder, partnership, limited
liability company or other agreements or understandings with respect to the
Shares included in the Pledged Collateral except for the partnership agreements
and limited liability company agreements described on Section 4.23 of the
Company Disclosure Schedules. The Loan Parties have delivered true and correct
copies of such partnership agreements and limited liability company agreements
to the Lender.
 
4.24 Material Contracts; Burdensome Restrictions. Section 4.24 of the Company
Disclosure Schedules lists as of the Closing Date all material contracts
relating to the business operations of the Loan Parties, including all employee
benefit plans and labor contracts. All such material contracts are valid,
binding and enforceable upon the Loan Parties and each of the other parties
thereto in accordance with their respective terms except to the extent any lack
of such validity, binding effect or enforceability would not cause a Material
Adverse Effect, and there is no default thereunder, to the Loan Parties’
knowledge, with respect to parties other than the Loan Parties except for
defaults of the Loan Parties which would not cause a Material Adverse Effect. No
Loan Party is nor is any Subsidiary of any Loan Party bound by any contractual
obligation, or subject to any restriction in any organization document, or any
requirement of Laws which could result in a Material Adverse Effect. For
purposes of this Section, a “material contract” means a contract that obligates
a Loan Party to pay money in an amount, or provide services valued, in excess of
$5,000,000 during any 12-month period.
 
4.25 Investment Companies; Regulated Entities. None of the Loan Parties is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 or under the “control” of an “investment company”
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an “investment company” or under such “control.” No Loan Party is
subject to any other Federal or state statute or regulation limiting its ability
to incur Indebtedness for borrowed money.
 
4.26 Employment Matters. Each Loan Party is in compliance with all applicable
federal, state and local labor and employment laws including those related to
equal employment opportunity and affirmative action, labor relations, minimum
wage, overtime, child labor, medical insurance continuation, worker adjustment
and relocation notices, immigration controls and worker and unemployment
compensation, where the failure to comply would constitute a Material Adverse
Effect. There are no outstanding grievances, arbitration awards or appeals
therefrom arising out of any labor contracts or current or, to the Loan Parties’
knowledge, threatened strikes, picketing, handbilling or other work stoppages or
slowdowns at facilities of the Loan Parties which in any case would constitute a
Material Adverse Effect.
 
4.27 Environmental Matters. Except as set forth on Section 4.27 of the Company
Disclosure Schedules, as of the Closing Date, there are no violations, or
allegations thereof in writing, of any Environmental Law applicable to any
Property and, to the knowledge of the Loan Parties, to any property of any
predecessor of the Loan Parties or its Subsidiary.
 

27

--------------------------------------------------------------------------------



4.28 Stockholder Approval. The Stockholders of the Company listed on Section
4.3(a) of the Company Disclosure Schedules have executed a stockholder consent
adopting and approving the Loan Documents (other than the ITAC Certification)
and such stockholders hold the requisite amount of shares of Company Common
Stock and Company Preferred Stock, voting together as a single class, necessary
for the adoption of this Agreement and the other Loan Documents (other than the
ITAC Certification) and the approval of the transactions contemplated hereunder
and thereunder, including but not limited to, (i) the 9th Amended and Restated
Certificate of Incorporation, (ii) the issuance of any IXI Stock and (iii) the
ITAC Merger by the stockholders of the Company in accordance with applicable
Legal Requirements.
 
4.29 Anti-Terrorism Laws.
 
(a) General. None of the Loan Parties or any of their Subsidiaries, nor or any
Affiliate of any Loan Party, is in violation of any Anti-Terrorism Law or
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.
 
(b) Executive Order No. 13224.
 
(i) None of the Loan Parties, nor or any Affiliate of any Loan Party, or their
respective agents acting or benefiting in any capacity in connection with the
Loans or other transactions hereunder, is any of the following (each a “Blocked
Person”):
 
(1) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
 
(2) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;
 
(3) a Person or entity with which any bank is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(4) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;
 
(5) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or
 
(6) a person or entity who is affiliated or affiliated with a person or entity
listed above.
 

28

--------------------------------------------------------------------------------



No Loan Party or to the knowledge of any Loan Party, any of its agents acting in
any capacity in connection with the Loans or other transactions hereunder
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or (ii)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.
 
4.30 Updates to Schedules. Should any of the information or disclosures provided
on the Company Disclosure Schedules attached hereto become outdated or incorrect
in any material respect, the Company shall provide the Lenders in writing with
such revisions or updates to such Schedule as may be necessary or appropriate to
update or correct same as soon as available but no later than ninety (90) days
after the end of each quarter of each of its financial years. Such revisions
shall become effective upon such Loan Party’s delivery of the same to the Lender
together with a certificate of an authorized officer, that such revision and
restatement reflects changes that are permitted by this Agreement and the other
Loan Documents but no such update or revision shall constitute a waiver of any
breach under any Loan Document. Notwithstanding the foregoing, any transaction
of any of the Loan Parties approved by the Lenders pursuant to the terms of this
Agreement shall be considered an update of the Company Disclosure Schedules
without any further action on the part of the Company.
 
4.31 Solvency, Etc. On the Closing Date and after giving effect to the borrowing
hereunder and the use of the proceeds thereof, with respect to each Loan Party,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated, (b) the present fair
saleable value of its assets is not less than the amount that will be required
to pay the probable liability on its debts as they become absolute and matured,
(c) it is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) it does not intend to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature, and (e) it is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which its property would constitute unreasonably small capital.
 
4.32 Representations and Warranties Complete. The representations and warranties
of the Loan Parties included in this Agreement and any of the other Loan
Documents and any list, statement, document or information set forth in, or
attached to, any Schedule provided pursuant to this Agreement or any of the
other Loan Documents or delivered hereunder or thereunder, are accurate, true
and complete in all material respects and do not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements contained therein not misleading, under the
circumstance under which they were made.
 
ARTICLE V

 
REPRESENTATIONS, AGREEMENTS AND UNDERTAKINGS OF THE LENDERS
 
Each of the Lenders, severally but not jointly, hereby represents to the Loan
Parties that:
 

29

--------------------------------------------------------------------------------



5.1 Requisite Power and Authority. The Lenders have all requisite power and
authority to execute, deliver and perform the Loan Documents and to consummate
the transactions contemplated thereby and hereby. The execution, delivery and
performance of the Loan Documents by such Lender, the fulfillment of and the
compliance with the respective terms and provisions hereof and the due
consummation of the transactions contemplated hereby, have been duly and validly
authorized by all necessary action on the part of such Lender. The Loan
Documents, when executed and delivered by such Lender, will constitute valid and
legally binding obligations of such Lender, enforceable in accordance with their
terms except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, and other laws of general application
affecting enforcement of creditors’ rights generally, and as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.
 
5.2 Investment Representations.
 
(a) This Agreement is made with such Lender in reliance upon such Lender’s
representation to the Company (to the extent the Lender is entitled to any
equity securities of the Company), which by such Lender’s execution of this
Agreement such Lender hereby confirms, that, for so long as the Notes, the ITAC
Stock, the ITAC Warrants, the shares of Common Stock issuable upon exercise of
the ITAC Warrants, the shares of Optional Conversion Stock and any shares of
Common Stock issuable upon conversion Optional Conversion Stock (if applicable)
(collectively, the “Securities”) are not covered by an effective registration
statement under the Securities Act, such Lender will be acquiring the Securities
for its own account, for investment and not with a view to the distribution of
any part thereof, nor with any intention of distributing the same of any part
thereof. By executing this Agreement, such Lender further represents that such
Lender does not presently have, and will not enter into, any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Securities and such Lender has not been formed for the specific purpose of
acquiring such securities.
 
(b) Such Lender understands that the Securities have not been nor will they be
registered under the Securities Act by reason of their issuance or potential
issuance in a transaction exempt from the registration requirements of the
Securities Act, and that they must be held indefinitely unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
registration. Such Lender recognizes that because of these restrictions such
Lender will have to bear the economic risk of part of such Lender’s investment
for an indefinite period of time. Such Lender has adequate means for providing
for such Lender’s financial needs and personal contingencies and has no need for
liquidity in such Lender’s Securities.
 
(c) Such Lender understands that the exemption from registration afforded by
Rule 144 (the provisions of which are known to such Lender) promulgated under
the Securities Act depends on the satisfaction of various conditions and that,
if applicable, Rule 144 may only afford the basis for sales under certain
circumstances and only in limited amounts.
 
(d) Such Lender has had a reasonable time prior to the date hereof to ask
questions and receive answers concerning the terms and conditions of the
offering (or potential offering) of the Securities, as well as the business,
properties, prospects and financial condition of the Company, and to obtain any
additional information which the Company possesses or could acquire without
unreasonable effort or expense, and has generally such knowledge and experience
in business and financial matters and with respect to investments in securities
of privately held companies as to enable such Lender to understand and evaluate
the risks of such investment and form an investment decision with respect
thereto. In addition, such Lender represents that it has received all the
information it requested for deciding whether to purchase the Securities. The
foregoing, however, does not limit or modify the representations and warranties
of the Company set forth in this Agreement. In addition, such Lender is able to
bear the economic risk of the transaction contemplated by this Agreement.
 

30

--------------------------------------------------------------------------------



(e) Such Lender is an “accredited investor,” as such term is defined in Rule 501
(the provisions of which are known to such Lender) promulgated under the
Securities Act.
 
(f) If the Lender is an individual, then the Lender resides in the state or
province identified in the address of the Lender set forth on the Schedule of
Lenders; if the Lender is a partnership, corporation, limited liability company
or other entity, then the office or offices of the Lender in which its
investment decision was made is located at the address or addresses of the
Lender set forth in the Schedule of Lenders.
 
5.3 Brokers and Finders. No Person acting on behalf or under the authority of
such Lender is or will be entitled to any broker’s, finder’s, or similar fee or
commission in connection with the transactions contemplated hereby.
 
5.4 Legends. It is understood that the Securities may bear a legend in
substantially the form set forth below and any other legend required by any Blue
Sky Laws or other laws of any state of the United States to the extent such laws
are applicable to the securities represented by the certificate so legended:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE
SECURITIES LAWS. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
DISTRIBUTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL (OR WRITTEN WAIVER THEREOF FROM THE ISSUER) IN A FORM
REASONABLY SATISFACTORY TO THE ISSUER THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”
 
The Company need not register a transfer of such legended securities, and may
also instruct its transfer agent not to register the transfer of such legended
securities, unless the conditions specified in the foregoing legends are
satisfied.
 

31

--------------------------------------------------------------------------------



5.5 Existing Credit Lines. Each of the Lenders hereby acknowledges and agrees as
follows:
 
(a) The Lenders shall pay the Outstanding WTI Debt directly to WTI out of any
Loan amount on the Closing Date, subject to the Company providing the Lenders on
the Closing Date with the written document described in Section 6.1(o) below
duly executed by WTI.
 
(b) In the event the ITAC/IXI Merger closes, the Leumi Credit Line will remain
outstanding until the Repayment Date, and in the event the ITAC/IXI Merger does
not close, until the Maturity Date.
 
(c) The terms of the Leumi Guarantors’ Arrangement described in Section 4.22(d)
above, as well as the right of the Leumi Guarantors to assume any amount of the
Leumi Debt and their right to participate in an Optional Conversion and to
receive ITAC Stock, ITAC Warrants or IXI Warrants in connection therewith (as
applicable), are acceptable to the Lenders in their entirety. The Lenders agree
that their foregoing consent is irrevocable.
 
(d) Each of the Lenders hereby covenants and agrees, from time to time after the
Closing Date, at the Company’s request and without further consideration, to
execute and deliver such consents and instruments and to take such other action
as the Company may reasonably require in order to effectively vest in the Leumi
Guarantors the Leumi Guarantors’ Security Interests.
 
5.6 Priority of Obligations and Security Interests. Each of the Lenders hereby
acknowledges and agrees to the Company’s representations and exceptions thereto
set forth in Section 4.22 above.
 
5.7 Use of Proceeds. The Lenders acknowledge and agree to the use by the Company
of the proceeds of the Loans for the purposes set out in Section 7.20 below.
 
ARTICLE VI

 
CONDITIONS TO CLOSING; POST CLOSING COVENANTS
 
6.1 Conditions to Closing. The obligation of Lenders to advance the Loans on the
Closing Date is subject to the fulfillment of the following conditions and to
the receipt by the Lenders of the documents described below, duly executed and
in form and substance satisfactory to Lenders and their counsel, and the
undertaking by the Company of its obligations hereunder on the Closing Date is
subject to the fulfillment of the following:
 
(a) Accuracy of representations and warranties. The representations and
warranties of the Loan Parties contained in Articles IV shall be true and
correct in all material respects on and as of such date as if made on and as of
such date. The representations and warranties of ITAC contained in the ITAC
Certification shall be true and correct in all material respects on and as of
the Closing Date, as if made on such date.
 
(b) Performance. The Loan Parties shall have performed and complied with all
agreements, obligations and conditions contained in the Loan Documents that are
required to be performed or complied with by any one of them prior to the
Closing Date.
 

32

--------------------------------------------------------------------------------



(c) Approvals. All material governmental and third party approvals necessary in
connection with the Loan Documents, the continuing operations of the Loan
Parties and the transactions contemplated hereby shall have been obtained and be
in full force and effect.
 
(d) Lien Searches. The Lenders shall have received the results of recent lien
searches in Israel and in Washington D.C. and the state of Delaware, U.S.A., and
such search shall reveal no liens on any of the assets of the Company or the
Parent Guarantor except for Permitted Encumbrances, and the liens specified in
Section 4.22 which will be discharged within the timeframe set forth therein.
 
(e) Qualifications. The Loan Parties shall have obtained any and all consents
(including the consent of the OCS as well as all other governmental or
regulatory consents, approvals, or authorizations required in connection with
the valid execution and delivery of this Agreement and the other Loan
Documents), permits, and waivers necessary or appropriate for consummation of
the transactions contemplated by this Agreement and the other Loan Documents,
and the same shall be effective as of the Closing Date.
 
(f) Company Compliance Certificate. The Chief Executive Officer of the Parent
Guarantor shall deliver to the Lenders at the Closing a certificate certifying
that the conditions specified in Sections 6.1(a) (save for any reference to ITAC
representations and warranties) through 6.1(c) and in Section 6.1(e) have been
fulfilled as to the Loan Parties.
 
(g) Loan Documents. The Lenders shall have received the Notes, the Guaranty
Agreement, any Account Control Agreements, the ITAC Certification, the First
Ranking Debenture, First Ranking Security Agreement, any Intercreditor
Agreements, any IP Security Agreements, together with the UCC-1 financing
statements in respect of the First Ranking Security Agreements, duly executed by
the parties thereto, together with all appropriate financing statements and
appropriate stock powers and certificates evidencing the Company Shares, as well
as such other documents and instruments as the Lenders may reasonably request to
effectuate the intents and purposes of this Agreement. The Parent Guarantor
authorizes Lender to cause to be filed any such UCC-1 financing statements in
such locations as the Lender may deem appropriate and further authorizes the
description of the assets as “all assets” thereunder.
 
(h) Corporate Proceedings of the Loan Parties. The Lenders shall have received a
copy of resolutions of the Board of Directors of each of the Loan Parties,
authorizing the execution, delivery and performance of any of the Loan Documents
to which each of them is a party certified by the Secretary or an Assistant
Secretary of each of the Loan Parties, which certificate shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded.
 
(i) Corporate Proceedings of ITAC. The Lenders shall have received (i) a copy of
resolutions of the Board of Directors of the ITAC, authorizing the execution,
delivery and performance of the ITAC Certification, certified by the Secretary
or an Assistant Secretary of ITAC, which certificate shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded.
 

33

--------------------------------------------------------------------------------



(j) Legal Opinions. The opinion of legal counsel for the Loan Parties
substantially in the forms attached hereto as Exhibit G-1 and G-2, as well as
opinion of legal counsel for ITAC in form and substance reasonably satisfactory
to the Lenders.
 
(k) Officer’s Certificate. An Officer’s Certificate of each Loan Party
certifying (i) the representations and warranties of each of the Loan Parties
contained in Article IV and in each of the other Loan Documents executed on the
Closing Date shall be true and accurate on and as of the Closing Date with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and (ii)
each of the Loan Parties shall have performed and complied with all covenants
and conditions hereof and thereof, (iii) no Event of Default or potential Event
of Default shall have occurred or shall exist, and (iv) such Loan Party shall
have obtained any and all consents (including the consent of the OCS as well as
all other governmental or regulatory consents, approvals, or authorizations
required in connection with the valid execution and delivery of this Agreement
and the other Loan Documents), permits, and waivers necessary or appropriate for
consummation of the transactions contemplated by this Agreement and the other
Loan Documents, and the same shall be effective as of the Closing Date
 
(l) Secretary’s Certificate. There shall be delivered to the Lender a
certificate dated the Closing Date and signed by the Secretary or an Assistant
Secretary of each of the Loan Parties, certifying as to the appropriateness or
validity of documents, as applicable, of:
 
(i) all action taken by such Loan Party in connection with this Agreement and
the other Loan Documents;
 
(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the authorized officers permitted to act on behalf of such Loan Party
for purposes of this Agreement and the other Loan Documents and the true
signatures of such officers, on which the Lenders may conclusively rely;
 
(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date certified by the appropriate state official where
such documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing of
each Loan Party in each state where organized or qualified to do business;
 
(iv) copy of the Merger Agreement together with all schedules and exhibits and
any amendments thereto;
 
(v) copy of the Board of Directors and Stockholder resolutions authorizing the
execution, delivery and performance of the Merger Agreement.
 
(m) Legal Details. All legal details and proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be in form and substance satisfactory to the Lender and counsel for the Lender,
and the Lender shall have received all such other counterpart originals or
certified or other copies of such documents and proceedings in connection with
such transactions, in form and substance satisfactory to the Lender and said
counsel, as the Lender or said counsel may reasonably request.
 

34

--------------------------------------------------------------------------------



(n) No MAE. Since the execution of this Agreement there shall not have been a
Material Adverse Effect on the Parent Guarantor, the Company or any of their
Subsidiaries.
 
(o) ITAC/IXI Merger. The Merger Agreement shall be in full force and effect and
there shall be no defaults, prepayment events or creation of liens under debt
instruments or other agreements as a result of the ITAC/IXI Merger and all
consents, approvals and authorizations required in connection with the valid
execution of the Merger Agreement have been obtained.
 
(p) 9th Amended and Restated Certificate of Incorporation. The Lenders shall
have received evidence from the appropriate governmental authority of the proper
filing of the 9th Amended and Restated Certificate of Incorporation, and such
Certificate shall be effective as of the Closing Date.
 
(q) Financials. The Lenders shall have received the most recently available
monthly consolidated and consolidating financial statements of the Parent
Guarantor, the Company and their Subsidiaries.
 
(r) Compliance with Laws. The Company and the Parent Guarantor shall be in
compliance with all applicable Legal Requirements (including but not limited to
ERISA (as defined in Section 9.1(g) below), margin regulations and environmental
laws).
 
(s) WTI Encumbrances. The Lenders shall have received a written document duly
executed by WTI authorizing the Israeli Registrar of Companies (the “Registrar
of Companies”) to terminate all charges registered with the Registrar of
Companies in favor of WTI in connection with the WTI Facility and authorizing
the Company or the Parent Guarantor (as applicable) to file termination
statements (Forms UCC-3) with any applicable U.S. Governmental Authority
effectuating the termination of all financing statements registered in favor of
WTI with any such U.S. Governmental Authority.
 
(t) Consent to Joinder (ITAC). The Lenders shall have received a written
document signed by ITAC and by the individuals or entities consisting of the
majority required for an amendment of the Registration Rights Agreement,
evidencing the consent of such parties to the joinder of the Lenders as parties
to the Registration Rights Agreement, effective on the closing of the ITAC/IXI
Merger and the Lenders becoming stockholders of IXI.
 
(u) Consent to Joinder (IXI). The Lenders shall have received a written document
signed by Parent Guarantor and by the individuals or entities consisting of the
majority required for an amendment of the Parent Guarantor's Amended and
Restated Stockholders Agreement made as of August 24, 2004, as amended, as well
as a written document signed by Parent Guarantor and by the individuals or
entities consisting of the majority required for an amendment of the Parent
Guarantor's Amended and Restated Investors Rights Agreement made as of August
24, 2004, as amended, evidencing the consent of such parties to the joinder of
the Lenders as parties to such Agreements, effective on the occurrence of an
optional conversion pursuant to Section 3.2(b) above and the Lenders becoming
stockholders of Parent Guarantor.
 

35

--------------------------------------------------------------------------------



(v) No Violation of Legal Requirements. The making of the Loans shall not
contravene any Laws applicable to the Loan Parties or the Lender.
 
(w) No Actions or Proceedings. No action, proceeding, investigation, regulation
or legislation shall have been instituted, threatened or proposed in writing
before any court, governmental agency or legislative body to enjoin, restrain or
prohibit, or to obtain damages in respect of, this Agreement, the other Loan
Documents or the consummation of the transactions contemplated hereby or thereby
or which, in the Lender’s sole discretion, would make it inadvisable to
consummate the transactions contemplated by this Agreement or any of the other
Loan Documents.
 
(x) OCS Undertaking. The Lenders shall have executed the document attached
hereto as Exhibit K as required by the OCS.
 
(y) Appointment of Agent. The Loan Parties shall have appointed an Agent for
Service of Process as required pursuant to Section 9.11.
 
(z) Search Results; Lien Terminations. The Lender shall have received certified
copies of Uniform Commercial Code search reports (including without limitations
lien searches in Israel, Washington, D.C. and the state of Delaware) or other
lien searches dated a date reasonably near to the Closing Date, listing all
effective financing statements which name any Loan Party (under their respective
present names and any previous names) as debtors, together with (i) copies of
such financing statements, (ii) payoff letters evidencing repayment in full of
any debt to be repaid, the termination of all agreements relating thereto and
the release of all Liens granted in connection therewith, with Uniform
Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing (other than Permitted Encumbrances and the
Liens specified in Section 6.2(a) below which will be subsequently discharged
pursuant to Section 6.2(a), and (iii) such other Uniform Commercial Code
termination statements and Israeli termination statements as the Lender may
reasonably request.
 
(aa) Filings, Registrations and Recordings. The Lenders shall have received each
document (including Uniform Commercial Code financing statements) required by
the Loan Documents or under Law or reasonably requested by the Lender to be
filed, registered or recorded in order to create in favor of the Lender, a
perfected Lien on the collateral described therein, prior to any other Liens
(other than Permitted Encumbrances) in proper form for filing, registration or
recording.
 
6.2 Post Closing Covenants.
 
(a) The Loan Parties covenant and agree to provide the Lenders no later than 10
Business Days following the Closing Date, evidence of filing satisfactory to the
Lenders and their counsel, such termination statement and such other documents
evidencing the termination of all charges registered with the Registrar of
Companies in favor of WTI in connection with the WTI facility
 
(b) The Loan Parties covenant and agree to provide the Lenders no later than 10
Business Days following the Closing Date, evidence of filing satisfactory to the
Lenders and their counsel of such UCC financing statements, Israeli debenture
registrations, collateral assignments, account control agreements, and
termination statements, with respect to the Collateral as the Lenders shall
reasonably request.
 

36

--------------------------------------------------------------------------------



(c) The Loan Parties shall have delivered evidence acceptable to the Lenders
that adequate insurance in compliance with Section 7.16 Insurance, is in full
force and effect and that all premiums then due thereon have been paid, together
with a certified copy of the Loan Parties’ casualty insurance policy or policies
evidencing coverage reasonably satisfactory to the Lender, with additional
insured, mortgagee and lender loss payable special endorsements attached thereto
in form and substance reasonably satisfactory to the Lender and its counsel
naming the Lender as additional insured, mortgagee and lender loss payee.
 
ARTICLE VII

 
COVENANTS OF THE LOAN PARTIES
 
7.1 Duration. The covenants in this Article VIII remain in force from the date
of this Agreement for so long as any amount is or may be outstanding under this
Agreement or any of the other Loan Documents. All of those covenants (and any
undertakings or restrictions in any other clause of the Loan Documents) are
cumulative, and accordingly none of them shall (except to the extent expressly
stated) be limited by any exception to any other undertaking or by implication
from the terms of any other undertaking.
 
7.2 Affirmative and Negative Covenants. Each Loan Party, jointly and severally,
covenants and agrees that until payment in full of the Loans, and interest
thereon, satisfaction of all of the Loan Parties’ other Obligations under the
Loan Documents (other than contingent indemnification obligations to the extent
no claims giving rise thereto have been asserted), the Loan Parties shall comply
at all times with the covenants contained in Article VII.
 
7.3 Financial Information. The Loan Parties shall supply to the Lenders:
 
(a) As soon as available but no later than one hundred twenty (120) days after
and as of the end of each financial reporting year, a complete copy of the
Parent Guarantor’s consolidated audit report, which shall include balance sheet,
income statement, statement of changes in equity and statement of cash flows for
such year, on a consolidated basis, prepared in accordance with United States
GAAP, and certified by an independent certified public accountant selected by
the Company or the Parent Guarantor (as applicable) and reasonably satisfactory
to the Lenders (the “Accountant”). The Accountant’s certification shall not be
qualified or limited due to a restricted or limited examination by the
Accountant of any material portion of the Company’s records or otherwise.
 
(b) As soon as available but no later than ninety (90) days after the end of
each quarter of each of its financial years, unaudited interim financial
statements of the the Parent Guarantor, the Company and all of their
Subsidiaries as of the end of such period, on a consolidated basis, prepared in
accordance with United States GAAP (except that they may exclude notes and
period-end accruals required by GAAP) and attested by an authorized
representative of the Company (e.g., the Company’s chief financial officer) as
being complete and correct in all material respects and fairly presenting the
consolidated financial position and the results of operations of the Parent
Guarantor, the Company and all of their Subsidiaries for such quarter.
 

37

--------------------------------------------------------------------------------



(c) Such other statements, lists of property and accounts (including, without
limitation, the Collateral), budgets, forecasts, reports, or other information
as the Lenders may from time to time reasonably request. 
 
7.4 Other Information.
 
(a) The Loan Parties shall supply to the Lenders:
 
(i) promptly upon becoming aware of them, details of any litigation, arbitration
or administrative proceedings of a material nature relating to the Loan Parties
or to any of their Subsidiaries which are current, threatened or pending, and,
together, in each case, with details of how it proposes to conduct the
litigation, arbitration or proceedings or otherwise resolve the dispute in
question; and
 
(ii) forthwith, details of any event of which it is aware which may have a
Material Adverse Effect on the Loan Parties or any of their Subsidiaries; and
 
7.5 Accounting Records. Maintain adequate books, accounts and records, and
prepare all financial statements in accordance with GAAP to the extent
applicable (except for certain non-cash adjustments by year-end and certain
adjustments that may be made as a result of an audit), and in compliance with
the regulations of any governmental or regulatory authority having jurisdiction
over the Loan Parties or any of their businesses; and upon reasonable prior
notice, permit employees or agents of the Lenders at such reasonable times
during normal business hours as the Lenders may request, at the Loan Parties’
expense, to inspect the Loan Parties’ properties, and to examine, and make
copies and memoranda of the Loan Parties’ books, accounts and records subject to
any confidentiality and nondisclosure requirements that the Loan Parties may
reasonably request. Notwithstanding the foregoing, if no Event of Default has
occurred, the Lenders shall limit such inspections to no more than once every
six months.
 
7.6 Notification of Event of Default. The Company shall notify the Lenders of,
immediately upon it becoming aware of any of the following:
 
(a) any Event of Default or potential Event of Default with the passing of time
is reasonably likely to become an Event of Default (and the steps, if any, being
taken to remedy it); and
 
(b) any event of default or potential event of default arising under any
material agreement entered into by the Loan Parties.
 
7.7 Authorizations. The Loan Parties shall promptly obtain, maintain and comply
with the terms of any authorization required at any relevant time under any law
or regulation to enable it to perform its obligations under, or for the validity
or enforceability of, any Loan Document.
 

38

--------------------------------------------------------------------------------



7.8 Negative Pledge. The Loan Parties shall not, and shall ensure that their
Subsidiaries shall not, create or permit to subsist any Encumbrance on any of
its present or future assets.
 
7.9 Transfer of Assets. The Loan Parties shall not, and shall ensure their
Subsidiaries do not, sell, transfer, lease, license, abandon, or otherwise
dispose of (a “Transfer”) any assets except (i) non-exclusive licenses of
Company Intellectual Property Rights in the ordinary course of business
consistent with industry practice, and exclusive licenses of Company
Intellectual Property Rights granted by the Company or by the Parent Guarantor
(as the case may be) that are limited to a field of use that is not the sole or
primary field of use of such Company Intellectual Property Rights and is not
being exploited by the Company or by the Parent Guarantor (as the case may be);
(ii) Transfers of worn-out, obsolete or surplus property (each as determined by
the Company in its reasonable judgment); (iii) Transfers constituting Permitted
Encumbrances; (iv) disposals of assets in exchange for other assets comparable
or superior as to type, value and quality and payment of cash as consideration
for the acquisition of such assets; and (i) any other disposal approved by the
Lenders (such approval not to be unreasonably withheld).
 
7.10 Borrowings. The Loan Parties shall not at any time create, incur, assume or
suffer to exist any Indebtedness except:
 
(a) Indebtedness incurred for the acquisition of supplies of inventory on normal
trade credit;
 
(b) Leumi Credit Line;
 
(c) Indebtedness in the ordinary course of business arising from the endorsement
of any “instrument,” as such term is defined in the UCC, now owned or hereafter
acquired by the Company or by the Parent Guarantor (as the case may be) or in
which the Company or the Parent Guarantor (as the case may be) now holds or
hereafter acquires any interest;
 
(d) Indebtedness of the Loan Parties under the Loan Document;
 
(e) Trade payables and accrued expenses incurred in the ordinary course of
business which are not represented by a promissory note or other evidence of
indebtedness and which are not the subject of a genuine dispute or are not more
than ninety (90) days past due or, if more than ninety (90) days past due, and
for which adequate reserves in conformity with GAAP have been established on the
books of the Loan Parties;
 
(f) Any indebtedness approved by the Lenders prior to the Closing Date and
listed on Section 4.13 of the Company Disclosure Schedules; and
 
(g) Indebtedness incurred in connection with currency hedge transactions entered
into by the Loan Parties or by any of their Subsidiaries (as the case may be).
 
7.11 Mergers and Acquisitions. The Loan Parties shall not, and shall ensure
their Subsidiaries do not, liquidate or dissolve; or enter into any
consolidation, merger or other combination in which the stockholders of the Loan
Parties or their Subsidiaries (as the case may be) immediately prior to such
transaction own less than 50% of the voting stock of such Loan Party or of such
Subsidiary (as the case may be) immediately after giving effect to such
transaction or related series of such transactions; or sell all, or
substantially all, of the Loan Party’s or any of their Subsidiary’s assets in a
single transaction or related series of transactions, except for the ITAC/IXI
Merger pursuant to the Merger Agreement as in effect on the Closing Date, so
long as (A)-(B) are met in the following sentence. Additionally, notwithstanding
the foregoing, the Loan Parties or their Subsidiaries (as the case may be) may
consolidate, merge or sell all or substantially all its assets so long as: (A)
the entity that results from such merger or consolidation, or proposes to
purchase all, or substantially all, of the Company’s or the Parent Guarantor’s
assets (as applicable, the “Surviving Entity”), shall have executed and
delivered to the Lenders an agreement in form and substance reasonably
satisfactory to the Lenders, containing an assumption by the Surviving Entity of
the due and punctual payment and performance of all Obligations and performance
and observance of each covenant and condition of the Company and the Parent
Guarantor in the Loan Documents to which each is a party; (B) all such
obligations of the Surviving Entity to the Lenders shall be guaranteed by any
entity that directly or indirectly owns or controls more than 50% of the voting
stock of the Surviving Entity; (C) immediately after giving effect to such
merger, consolidation or sale of assets, no Event of Default or, event which
with the lapse of time or giving of notice or both, would result in an Event of
Default shall have occurred; and (D) the credit risk to the Lenders, as
determined in its sole discretion, of the Surviving Entity shall not be
increased.  In determining whether the proposed merger, consolidation or sale of
assets, would result in an increased credit risk, the Lenders may consider,
among other things, changes in the Loan Parties’ (as the case may be) management
team, employee base, access to equity markets, venture capital support,
financial position and/or disposition of Intellectual Property Rights which may
reasonably be anticipated as a result of the transaction.  Notwithstanding
anything to the contrary in this Section 7.11: (a) changes in ownership
resulting from additional bona fide private equity financings by financial
investors shall be permitted so long as all rights and obligations thereunder
are subordinated to the rights and Obligations owed to the Lenders; and (b) the
Parent Guarantor, the Company and their Subsidiaries shall be permitted to
create additional direct or indirect subsidiaries so long as the Parent
Guarantor, the Company or their Subsidiaries, as applicable, promptly pledges to
the Lenders its ownership interest in each such subsidiary to secure the timely
payment and performance of the Obligations and such Subsidiary guarantees the
Obligations under the Loan documents by executing a Guaranty Joinder.
 

39

--------------------------------------------------------------------------------



7.12 Compliance with Laws and Payment of Taxes.
 
(a) The Loan Parties shall comply (and shall ensure that the Subsidiaries
comply) with all laws and regulations applicable to it to the extent that
failure to do so would have a Material Adverse Effect.
 
(b) The Loan Parties shall, and shall ensure that the Subsidiaries:
 
(i) file, or procure the filing of, all Tax and informational returns that are
required to be filed by it in any jurisdiction; and
 
(ii) pay all its Taxes when due, except to the extent the Taxes are contested in
good faith and by appropriate means, and a reserve reasonably regarded as
adequate has been set aside for payment of those Taxes.
 

40

--------------------------------------------------------------------------------



7.13 Change of Business. The Loan Parties shall not, and shall ensure that the
Subsidiaries do not, engage in any material line of business other than the
business the Parent Guarantor, the Company and their Subsidiaries conduct as of
the Closing Date or any business closely related or incidental thereto.
 
7.14 Share Capital. The Parent Guarantor, the Company and their Subsidiaries
shall not, without the prior consent of the Lenders purchase, cancel or redeem
any of their share capital (other than repurchases from employees, directors, or
consultants of the Company or the Parent Guarantor upon termination of their
service with the Company or the Parent Guarantor).
 
7.15 Distributions. The Loan Parties shall not, and shall ensure that none of
their Subsidiaries shall pay any dividends or make any other distribution with
respect to any of the Loan Parties’ or the Subsidiaries’ capital stock, share
capital or equity interests, except dividends by the Subsidiaries to the Loan
Parties.
 
7.16 Insurance. Each Loan Party shall insure its properties and assets against
loss or damage by fire and such other insurable hazards as such assets are
commonly insured (including fire, extended coverage, property damage, workers’
compensation, public liability insurance) and against other risks in such
amounts as similar properties and assets are insured by prudent companies in
similar circumstances carrying on similar businesses, and with reputable and
financially sound insurers, including self-insurance to the extent customary. At
the request of the Lenders, the Loan Parties shall deliver to the Lender (x)
within ninety (90) days after the Closing Date and annually thereafter an
original certificate of insurance signed by the Loan Parties’ independent
insurance broker describing and certifying as to the existence of the insurance
on the Collateral required to be maintained by this Agreement and the other Loan
Documents, together with a copy of the endorsement described in the next
sentence attached to such certificate and (y) from time to time a summary
schedule indicating all insurance then in force with respect to the Loan
Parties. Such policies of insurance shall contain special endorsements, in form
and substance reasonably acceptable to the Lender, which shall (i) specify the
Lender as an additional insured, mortgagee and lender loss payee as its
interests may appear, with the understanding that any obligation imposed upon
the insured (including the liability to pay premiums) shall be the sole
obligation of the Loan Parties and not that of the insured, (ii) provide that
the interest of the Lender shall be insured regardless of any breach or
violation by the Loan Parties of any warranties, declarations or conditions
contained in such policies or any action or inaction of the Loan Parties or
others insured under such policies, (iii) provide a waiver of any right of the
insurers to set off or counterclaim or any other deduction, whether by
attachment or otherwise, (iv) provide that any and all rights of subrogation
which the insurers may have or acquire shall be, at all times and in all
respects, junior and subordinate to the prior payment in full of the Obligations
hereunder and that no insurer shall exercise or assert any right of subrogation
until such time as the Obligations hereunder have been paid in full, (v)
provide, except in the case of public liability insurance and worker’s
compensation insurance, that all insurance proceeds for losses of less than
$1,000,000 shall be adjusted with and payable to the Loan Parties and that all
insurance proceeds for losses of $1,000,000 or more shall be adjusted with and
payable to the Lenders, (vi) include effective waivers by the insurer of all
claims for insurance premiums against the Lenders, (vii) provide that no
cancellation of such policies for any reason (including non-payment of premium)
nor any change therein shall be effective until at least thirty (30) days after
receipt by the Lenders of written notice of such cancellation or change, (viii)
be primary without right of contribution of any other insurance carried by or on
behalf of any additional insureds with respect to their respective interests in
the Collateral, and (ix) provide that inasmuch as the policy covers more than
one insured, all terms, conditions, insuring agreements and endorsements (except
limits of liability) shall operate as if there were a separate policy covering
each insured. The Loan Parties shall notify the Lenders promptly of any
occurrence causing a material loss or decline in value of the Collateral and the
estimated (or actual, if available) amount of such loss or decline.
 

41

--------------------------------------------------------------------------------



7.17 Maintenance of Properties and Leases. The Loan Parties shall maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, the Loan Parties will make or cause to be made all appropriate
repairs, renewals or replacements thereof; provided that nothing in this
Section 7.17 shall prevent the Loan Parties from discontinuing the operation and
maintenance of any of its properties or any of those of its Subsidiaries if such
discontinuance is desirable in the conduct of its or their business and does
not, together with other such discontinuances in the aggregate, cause a Material
Adverse Effect.
 
7.18 Maintenance of Patents, Trademarks, Etc. The Loan Parties shall maintain in
full force and effect all patents, patent applications, trademarks, trademark
applications, service marks, service mark applications, domain name
registrations, trade names, copyrights, licenses, franchises, permits and other
authorizations necessary for the ownership and operation of its properties and
business. The Loan Parties shall not abandon, lapse or otherwise allow to become
abandoned, lapsed or expired (other than by natural expiration of full statutory
term) any patents, patent applications, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations or assets
included in the Company Intellectual Property Rights, without prior written
consent of the Lenders.
 
7.19 Conduct of Business. The Loan Parties shall, and shall ensure that each of
their Subsidiaries shall:
 
(a) maintain and preserve the Loan Parties’ and each of their Subsidiaries
existence, present form of business, and all rights and privileges necessary in
the normal course of its business. Keep all the property in good working order
and condition, ordinary wear and tear and obsolescence excepted; and
 
(b) in all material respects conduct their business in a reasonable and prudent
manner in accordance with all applicable Laws and regulations and the terms of
the Loan Documents; and
 
(c) meet all of their material obligations as they fall due; and
 
(d) promptly perform their material obligations, and enforce their material
rights under each agreement to which they, or any of them, are a party.
 
7.20 Use of Proceeds. The Loan Parties shall use the proceeds of the Loans
solely for (i) working capital; (ii) other general corporate purposes, including
payment of account payables of the Loan Parties; (iii) payment of any costs,
fees and expenses related to the transactions contemplated by any of the Loan
Documents; (iv) repayment of the Outstanding WTI Debt (as defined above) on the
Closing Date to WTI; and (v) repayment of the Second Leumi Loan (as defined
above) on the Closing Date to Bank Leumi. Notwithstanding the previous sentence,
the Loan Parties shall not distribute more than $600,000 of the proceeds of the
Loans to any of their Subsidiaries, unless prior to such distribution, (i) the
Loan Parties or any of their Subsidiaries, as applicable, promptly pledges to
the Lenders all of their ownership interest in each of their domestic
Subsidiaries and 65% of its ownership interest in each of their foreign
Subsidiaries to secure the timely payment and performance of the Obligations, in
form and substance satisfactory to the Lender, and (ii) each such Subsidiary
guarantees the Obligations under the Loan Documents by executing the Guaranty
Joinder.
 

42

--------------------------------------------------------------------------------



7.21 Amendments and Agreements. The Loan Parties shall not, directly or
indirectly, terminate, cancel or suspend, or permit or consent to any
termination, cancellation or suspension of, or enter into or consent to or
permit an assignment of the rights or obligations of any party to, any material
agreement pertaining to the business of any Loan Party as currently conducted or
as currently proposed to be conducted to which it is a party without receiving
the prior written consent of the Lenders (which shall not be unreasonably
withheld).
 
7.22 Special Collateral Covenants. The Loan Parties will:
 
(a) Do all things reasonably necessary to maintain, preserve, protect and keep
all Collateral in good working order and salable condition, ordinary wear and
tear excepted and obsolescence, deal with the Collateral in all ways as are
considered good practice by owners of like property, and use the Collateral
lawfully and, to the extent applicable, only as permitted by the Loan Parties’
insurance policies (as applicable). The Loan Parties shall maintain, or cause to
be maintained, materially complete and accurate records relating to the
Collateral. Upon reasonable prior notice at reasonable times during normal
business hours (but in no case more than once every six (6) months if no Event
of Default has occurred), the Loan Parties hereby authorizes a representative
appointed by the Majority Noteholders, to inspect the Collateral and to discuss
the Collateral and the records relating thereto with the Loan Parties’ officers
(as applicable).
 
(b) Execute and deliver to the Lenders all financing statements, notices,
instruments and other documents (including, without limitation, any filings with
the United States Patent and Trademark Office, the Registrar of Companies and
the Registrar of Pledges in Israel) from time to time reasonably requested by
the Lenders to maintain either (i) a first fixed and floating security interest
in the Collateral in favor of the Lenders (subject only to the exceptions set
forth in Section 4.21 above), or (ii) a perfected security interest in the
Collateral, in favor of the Lenders, except in each case to the extent a
Permitted Encumbrance is permitted to be senior to, or pari-passu with, the
Lenders’ security interest; perform such other acts and execute and deliver to
the Lenders such additional conveyances, assignments, agreements and
instruments, as the Lenders may at any time reasonably request in connection
with the administration and enforcement of this Agreement or the Lenders’
rights, powers and remedies hereunder.
 
(c) Not create, incur, assume or permit to exist any Encumbrance or grant any
other Person a negative pledge on any Collateral, except Permitted Encumbrances.
 

43

--------------------------------------------------------------------------------



(d) Without at least 30 days’ prior written notice to the Lenders: (i) not
relocate any material portion of the Collateral, or establish a place of
business at a location other than as in effect on the Closing Date; (ii) not
change its name, mailing address, location of the Collateral (except as
otherwise permitted herein); and (iii) not change its jurisdiction of
organization or legal structure.
 
(e) At the request of the Lenders, to the extent commercially practicable,
firmly affix a decal, stencil or other marking to designated items of the
Collateral, indicating thereon the security interest of the Lenders; provided,
however, that the Lenders agree to not make such a request unless the Lenders
reasonably believe that an event which would have a Material Adverse Effect with
respect to, or cause confusion as to the identification of, such item of the
Collateral or Lender’s security interests therein, is reasonably likely to
occur.
 
(f) Other than in the ordinary course of business or as determined in good
faith, not make any material discount, credit, rebate or other reduction in the
original amount owing on a right to payment or accept in satisfaction of a right
to payment an amount materially less than the original amount thereof.
 
7.23 Loans. The Loan Parties will not make or suffer to exist any loans,
guaranties, advances, except:
 
(a) Accounts receivable in the ordinary course of the Company’s or the Parent
Guarantor’s business (as the case may be);
 
(b) Temporary advances, including travel advances to employees, to cover
incidental expenses to be incurred in the ordinary course of business;
 
(c) Loans consisting of (i) employee relocation loans and other employee loans
in the ordinary course of business not to exceed $100,000 in aggregate amount
outstanding at any time and (ii) loans to employees, officers, consultants or
directors relating to the purchase of equity securities of the Company or the
Parent Guarantor pursuant to employee stock purchase plans or agreements
approved by the Parent Guarantor’s or the Company's Board of Directors (as
applicable);
 
(d) Debt obligations received in connection with the bankruptcy or
reorganization of customers or suppliers and in settlement of delinquent
obligations of, and other disputes with, customers or suppliers arising in the
ordinary course of business;
 
(e) Notes receivable or, prepaid royalties and other credit obligations to
customers and suppliers who are not Affiliates, in the ordinary course of
business;
 
(f) Endorsements of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and
 
(g) Deferred purchase obligations accepted in connection with Transfers
permitted by Section 7.9.
 

44

--------------------------------------------------------------------------------



7.24 Transactions With Related Persons. The Loan Parties will not directly or
indirectly enter into any material transaction with or for the benefit of a
Related Person on terms more favorable to the Related Person than would have
been obtainable in an “arms’ length” dealing unless such transaction is approved
by the majority of the Parent Guarantor’s or the Company's disinterested
directors (as applicable). For purposes of this Section 7.24 the term “Related
Person” means any Affiliate of the Parent Guarantor, or any officer, employee,
director or equity security holder of the Company or any Affiliate.
 
7.25 Compliance with Laws. Each Loan Party shall comply with all applicable Laws
in all material respects, provided that it shall not be deemed to be a violation
of this Section 7.25 if any failure to comply with any Law would not result in
fines, penalties, remediation costs, other similar liabilities or injunctive
relief which in the aggregate would constitute a Material Adverse Effect.
Without limiting the generality of the foregoing, or limiting any other
subsection of this Section 7.25, each Loan Party shall ensure, and cause each
other Loan Party to ensure, that no person who owns a controlling interest in or
otherwise controls a Loan Party is or shall be (i) in compliance, and cause each
other Loan Party to comply, with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations and (ii) pay, and cause each other
Loan Party to pay, prior to delinquency, all taxes and other governmental
charges against it or any collateral, as well as claims of any kind which, if
unpaid, could become a Lien on any of its property; provided that the foregoing
shall not require any Loan Party to pay any such tax or charge so long as it
shall contest the validity thereof in good faith by appropriate proceedings and
shall set aside on its books adequate reserves with respect thereto in
accordance with GAAP and, in the case of a claim which could become a Lien on
any collateral, such contest proceedings shall stay the foreclosure of such Lien
or the sale of any portion of the collateral to satisfy such claim.
 
7.26 Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Lender’s Liens on and first
priority security interest in the Collateral as a continuing first priority
perfected Lien, subject only to Permitted Encumbrances, and shall do such other
acts and things as the Lender may reasonably deem necessary or advisable from
time to time in order to preserve, perfect and protect the Liens granted under
the Loan Documents.
 
7.27 Anti-Terrorism Laws. The Loan Parties and their respective Affiliates and
agents shall not (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order No.
13224; or (iii) engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in the Executive Order No. 13224 or the USA
Patriot Act. The Company shall deliver to the Lender any certification or other
evidence requested from time to time by the Lender in its sole discretion,
confirming Company’s compliance with this Section 7.27.
 
7.28 Liens. The Loan Parties shall not at any time create, incur, assume or
suffer to exist any Lien on any of their property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Encumbrances.
 

45

--------------------------------------------------------------------------------



7.29 Guaranties. The Loan Parties shall not at any time, directly or indirectly,
become or be liable in respect of any Guaranty, or assume, guarantee, become
surety for, endorse or otherwise agree, become or remain directly or
contingently liable upon or with respect to any obligation or liability of any
other Person, except for Guaranties of Indebtedness of the Loan Parties or other
obligations permitted hereunder.
 
7.30 Loans and Investments. The Loan Parties shall not at any time make or
suffer to remain outstanding any loan or advance to, or purchase, acquire or own
any stock, bonds, notes or securities of, or any partnership interest (whether
general or limited) or limited liability company interest in, or any other
investment or interest in, or make any capital contribution to, any other
Person, or agree, become or remain liable to do any of the foregoing, except:
 
(i) trade credit extended on usual and customary terms in the ordinary course of
business; and
 
(ii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business.
 
7.31 Fiscal Year. The Loan Parties shall not change their fiscal year from the
twelve-month period ending December 31.
 
7.32 Changes in Documents. The Loan Parties shall not amend in any respect their
certificate of incorporation (including any provisions or resolutions relating
to capital stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents without providing at least thirty (30) calendar
days’ prior written notice to the Lender and, in the event such change would be
adverse to the Lender as determined by the Lender in its sole discretion,
obtaining the prior written consent of the Lenders.
 
7.33 Capital Expenditures. Loan Parties in the aggregate shall not make Capital
Expenditures in excess of $500,000, each in any one fiscal year.
 
7.34 Notice of Default. Promptly after any officer of any Loan Party has learned
of the occurrence of an Event of Default or potential Event of Default, the Loan
Parties shall provide Lender with a certificate signed by the Chief Executive
Officer, President or Chief Financial Officer of the Loan Parties setting forth
the details of such Event of Default or potential Default and the action which
each Loan Party proposes to take with respect thereto.
 
7.35 Notice of Litigation. Promptly after any officer of any Loan Party has
learned thereof, the Loan Parties shall provide written notice to Lender of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against the Loan Parties or any Subsidiary of any Loan Party
which relate to the Collateral, involve a claim or series of claims in excess of
$100,000 or which if adversely determined would constitute a Material Adverse
Effect.
 
7.36 Certain Events. Each of the Loan Parties shall provide written notice to
the Lender:
 
(a) at least thirty (30) calendar days prior thereto, with respect to any
proposed sale or transfer of assets pursuant to Section 7.9;
 

46

--------------------------------------------------------------------------------



(b) within the time limits set forth in Section 7.32, any amendment to the
organizational documents of such Loan Party; and
 
(c) at least thirty (30) calendar days prior thereto, with respect to any change
in any such Loan Party’s locations from the locations set forth in this
Agreement.
 
ARTICLE VIII

 
EVENTS OF DEFAULT; REMEDIES
 
8.1 Events of Defaults. The occurrence of any one or more of the following
events shall constitute an Event of Default (each an “Event of Default”):
 
(a) Any representation or warranty made by any Loan Party to the Lenders in the
Loan Documents or any representation or warranty made by ITAC to the Lenders in
the ITAC Certification shall be materially false or misleading as of the date on
which made or deemed made.
 
(b) The Company shall not have made payment of (i) principal of the Loans when
due, or (ii) interest on the Loans or of any other monetary Obligations under
any of the Loan Documents for five (5) Business Days or more after the same
shall have become due and payable.
 
(c) The breach by any Loan Party (other than a breach which constitutes an Event
of Default under Sections 8.1(a) or (b) above) of any of the terms or provisions
of the Loan Documents or a breach by ITAC (other than a breach with constitutes
an Event of Default under Section 8.1(a) above) of any of the terms of the ITAC
Certification, which is not remedied within fifteen (15) Business Days after
written notice from the Lenders.
 
(d) Unless the subject of a good faith dispute, the Company shall fail to pay
its debts generally as they become due; a notice of Lien or assessment in excess
of $100,000 which is not a Permitted Encumbrance is filed of record with respect
to all or any part of any Loan Parties’ or any of its Subsidiaries’ assets by
the United States, or any department, agency or instrumentality thereof, or by
any state, county, municipal or other governmental agency, including the PBGC,
or any taxes or debts owing at any time or times hereafter to any one of these
becomes payable and the same is not paid within thirty (30) days after the same
becomes payable.
 
(e) A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit, or any
other obligations under which any Loan Party may be obligated as a borrower or
guarantor, and such breach, default or event of default causes any or all of the
obligations thereunder to become, or to be declared, due and payable before its
stated maturity by acceleration or otherwise, and such occurrences, in the
aggregate, could reasonably be expected to have a Material Adverse Effect on
such Loan Party.
 
(f) Any Loan Party ceases to be solvent or admits in writing its inability to
pay its debts as they mature.
 

47

--------------------------------------------------------------------------------



(g) A proceeding shall have been instituted in a court having jurisdiction in
the premises seeking a decree or order for relief in respect of any Loan Party
an involuntary case under any applicable bankruptcy, insolvency, reorganization
or other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party for any substantial part of its
property, or for the winding-up or liquidation of its affairs, and such
proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such proceeding.
 
(h) Any Loan Party shall commence a voluntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, or shall consent to the appointment or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or other similar official) of itself or for any substantial part of its
property or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
action in furtherance of any of the foregoing.
 
(i) Any Judgment(s) singly or in the aggregate in excess of the One Hundred
Thousand U.S. Dollars ($100,000) that is not covered by insurance shall be
entered against the Company which remains unsatisfied, unvacated or unstayed
pending appeal for sixty (60) or more days after entry thereof.
 
(j) The Company or the Parent Guarantor effectuates a change of control without
the prior written consent of the Lenders which is prohibited by Section 7.11
above.
 
(k) The Company or the Parent Guarantor is in default under the U.S. the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or any
defaults under similar non-U.S. laws in excess of One Hundred Thousand U.S.
Dollars ($100,000).
 
(l) Any Loan Party ceases to conduct its business as contemplated, except as
expressly permitted under Section 7.11, or any Loan Party is enjoined,
restrained or in any way prevented by court order from conducting all or any
material part of its business and such injunction, restraint or other preventive
order is not dismissed within thirty (30) days after the entry thereof.
 
(m) Any Loan Document is not or ceases to be a valid, binding and enforceable
obligation of, or is repudiated by, the Loan Parties. Any of the Loan Documents
shall cease to be legal, valid and binding agreements enforceable against the
party executing the same or such party’s successors and assigns (as permitted
under the Loan Documents) in accordance with the respective terms thereof or
shall in any way be terminated (except in accordance with its terms) or become
or be declared ineffective or inoperative or shall in any way be challenged or
contested or cease to give or provide the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby.
 
(n) The occurrence of an event which would have a Material Adverse Effect on any
Loan Party.
 

48

--------------------------------------------------------------------------------


 
8.2 Consequences of Default.
 
(a) If an Event of Default shall occur and be continuing beyond any grace period
permitted therefor as set forth above, the Lenders by notice to the Company may
declare the entire amount of the Note together with accrued interest and other
amounts payable hereunder and under any of the other Loan Documents to be
immediately due and payable.
 
(b) In the event the Note shall be declared or become due and payable by
acceleration as provided above, the Note, accrued interest thereon and all sums
payable under this Agreement, the Note and under the other Loan Documents shall
become immediately due and payable without presentment, demand, protest or
notice of any kind other than the notice specifically required by Section
8.2(a), all other notice being expressly waived by the Company.
 
(c) If an Event of Default specified under Sections 8.1(e), (f), (g), or (h)
above shall occur, the unpaid principal amount of the Loans then outstanding and
all interest accrued thereon, any unpaid fees and all other Obligations of the
Loan Parties to the Lender hereunder and thereunder shall be immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived.
 
(d) Upon the occurrence and during the continuance of an Event of Default, the
Lenders shall be entitled to, at the option of the Majority Noteholders,
exercise any or all of the rights and remedies available to a secured party
under the UCC or any other applicable law (including laws of Israel), and
exercise any or all of its rights and remedies provided for in this Agreement
and in any other Loan Document. The Obligations under this Agreement or any of
the other Loan Documents shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any Obligations is rescinded or must
otherwise be returned by any of the Lenders upon, on account of, or in
connection with, the insolvency, bankruptcy or reorganization of the Company or
the Parent Guarantor (as applicable) or otherwise, all as though such payment
had not been made.
 
(e) Upon the occurrence and during the continuance of an Event of Default, the
Majority Noteholders may sell all or any part of the Collateral, at public or
private sales, to the Lenders, a wholesaler, retailer or investor, for cash,
upon credit or for future delivery, and at such price or prices as Majority
Noteholders may deem commercially reasonable, provided, that the Lenders shall
comply with all laws, rules and regulations applicable to, and all orders and
directives of any governmental or regulatory authority having jurisdiction over,
the Company or the Parent Guarantor (as applicable) or the Collateral. To the
extent permitted by law, the Company hereby specifically waives all rights of
redemption and any rights of stay or appraisal which it has or may have under
any applicable law in effect from time to time. Any such public or private sales
shall be held at such times and at such place(s) as the Majority Noteholders may
determine. In case of the sale of all or any part of the Collateral on credit or
for future delivery, the Collateral so sold may be retained by the Lenders until
the selling price is paid by the purchaser, but the Lenders shall not incur any
liability in case of the failure of such purchaser to pay for the Collateral
and, in case of any such failure, such Collateral may be resold. The Lenders
may, instead of exercising their power of sale, proceed to enforce the security
interest in the Collateral by seeking a judgment or decree of a court of
competent jurisdiction.
 

49

--------------------------------------------------------------------------------



8.3 Company’s Obligations Upon Default. Upon the request of the Majority
Noteholders after the occurrence and during the continuance of an Event of
Default, the Company will:
 
(a) Assemble and make available to the Lenders the Collateral at such place(s)
within the states, provinces or jurisdictions, as applicable, where such
Collateral is located as the Majority Noteholders shall reasonably designate,
segregating all Collateral so that each item is capable of identification; and
 
(b) Subject to the rights of any lessor, permit the Lender, by a representative
appointed by the Majority Noteholders, to enter any premises where any
Collateral is located, to take possession of the Collateral, to complete the
processing, manufacture or repair of any Collateral, and to remove the
Collateral, or to conduct any public or private sale of the Collateral, all
without any liability of the Lenders for rent or other compensation for the use
of the Company’s premises.
 
8.4 Preservation of Rights. No delay or omission of the Lenders to exercise any
right under the Loan Documents shall impair such right or be construed to be a
waiver of any Event of Default or an acquiescence therein. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Majority Noteholders and the Company, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Lenders until the Obligations have been performed in
full.
 
8.5 Indemnification; Expenses. The Company shall indemnify each Lender and its
officers, directors, shareholders, partners, members, trustees, employees,
agents, representatives and Affiliates against any and all out-of-pocket losses,
damages, liabilities and expenses of any kind incurred by each such Lender in
connection with: (i) enforcing, defending or declaring (or determining whether
or how to enforce, defend or declare) any rights or remedies under the Loan
Documents; (ii) responding to any subpoena or other legal process or
participating (whether voluntarily or involuntarily) in any legal or other
proceeding or investigation; and (iii) any insolvency or bankruptcy of the
Company or any affiliate thereof. Without limiting the generality of the
foregoing, the Company shall, upon demand, pay or reimburse each indemnitee for
all indemnified costs and expenses (including reasonable attorneys’ fees and
expenses) incurred thereby. Notwithstanding the foregoing, no person shall be
entitled to any indemnification, payment or reimbursement in respect of any
suit, action or other proceeding or any claim, loss, damage, liability or
expense to the extent arising out of or in connection with any gross negligence
or willful misconduct of such person.
 
ARTICLE IX

 
MISCELLANEOUS
 
9.1 Assignments; Parties in Interest. This Agreement shall bind and inure to the
benefit of the parties and each of their respective successors and permitted
assigns. The Loan Parties may not assign either this Agreement or any of their
rights, interests, or Obligations hereunder. Any Lender may assign any of its
rights hereunder; provided, however, that the transferee agrees to be bound by,
and entitled to the benefits of, this Agreement as an original party hereto.
 

50

--------------------------------------------------------------------------------



9.2 No Implied Waivers; Cumulative Remedies; Writing Required. No course of
dealing and no delay or failure of the Lender or any Loan Party in exercising
any right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege. The rights and remedies of the Lender and each Loan Party
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have. Any waiver,
permit, consent or approval of any kind or character on the part of any Lender
or any Loan Party of any breach or default under this Agreement or any such
waiver of any provision or condition of this Agreement must be in writing and
shall be effective only to the extent specifically set forth in such writing.
 
9.3 Disclosure. Except as otherwise required by law, the Lenders and the Loan
Parties agree that they shall make no written or other public disclosures
regarding this transaction or regarding the parties hereto to any individual or
organization without the prior written consent of the other parties hereto,
which consent shall not be unreasonably withheld, or as required by applicable
law.
 
9.4 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties agree that
facsimile signatures shall be binding.
 
9.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
9.6 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day of the recipient,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
and the Lenders at the address for such party set forth below or at such other
address as the Company or any such Lender may designate by ten (10) days advance
written notice to the other parties hereto.
 
If to any of the Loan Parties:
 
IXI Mobile, Inc./IXI Mobile (R&D) Ltd.
17 Hatidhar Street
Ra’anana
Israel 43665
Attention: Gideon Barak, Chairman
972-9-747-6666 telephone
972-9-747-6600 telecopy



51

--------------------------------------------------------------------------------



With copies to:
 
Alon Sahar, Esq.
Herzog, Fox & Neeman
4 Weizmann Street
Tel Aviv 64239, Israel
(fax: +972 (3) 69666464).
 
If to the Lender:
 
Southpoint Master Fund, LP
c/o Southpoint Capital Advisors LP
623 Fifth Avenue; Suite 2503
New York, NY 10022


9.7 Expenses. The Company shall pay all of its expenses incurred in connection
with the preparation, execution and delivery of the Loan Documents and the
consummation of the transactions contemplated hereby and thereby. In addition,
the Company shall pay the Lenders all reasonable out-of-pocket costs and other
expenses incurred from time to time by such Lenders in connection with their due
diligence review and the drafting and negotiating of the Loan Documents up to an
amount not to exceed $150,000.
 
9.8 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Majority Noteholders, and following the
consummation of the ITAC/IXI Merger and the assumption by ITAC of the Assumed
Obligations (as defined in the ITAC Certification), then by ITAC and the
Majority Noteholders. Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each holder of any Notes purchased under this
Agreement at the time outstanding, each future holder of all such Notes, the
Company and its Subsidiary, and following the consummation of the ITAC/IXI
Merger and the assumption by ITAC of the Assumed Obligations (as defined in the
ITAC Certification), by ITAC.
 
9.9 Entire Agreement; Severability. The Loan Documents contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings among the parties with respect
to such subject matter. It is the desire and intent of the parties that the
provisions of the Loan Documents be enforced to the fullest extent permissible
under the law and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, in the event that any provision of the Loan
Documents would be held in any jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of the Loan Documents
or affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of the Loan Documents or affecting the
validity or enforceability of such provision in any other jurisdiction.
 

52

--------------------------------------------------------------------------------



9.10 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York, exclusive of the provisions thereof governing
conflicts of laws.
 
9.11 Authorized Agent. The Loan Parties do hereby designate and appoint
Corporation Service Company, 80 State Street, Albany, New York 12207, as their
authorized agent in the United States to accept and acknowledge on their behalf
service of any and all process which may be served upon Loan Parties in
connection with any suit, action or proceeding regarding injunctive or other
equitable relief in connection with or under this Agreement or to enforce any
award under this Agreement, and agrees that service of process upon said agent
at said address and written notice of said service mailed or delivered in the
manner provided herein shall be deemed in every respect effective service of
process upon the Company and/or the Parent Guarantor in connection with any
suit, action or proceeding regarding injunctive or other equitable relief in
connection with or under this Agreement or to enforce any award under this
Agreement. The Loan Parties (i) shall give prompt notice to Lender of any
changed address of their authorized agent hereunder, (ii) may at any time and
from time to time designate a substitute authorized agent with an office in the
United States (which substitute agent and office shall be designated as the
person and address for service of process), and (iii) shall promptly designate
such a substitute if their authorized agent ceases to have an office in the
United States or is dissolved without leaving a successor.
 
9.12 Sovereign Immunity Waived. Any Party that now or hereafter has a right to
claim sovereign immunity for itself or any of its assets hereby waives any such
immunity to the fullest extent permitted by applicable Law. This waiver includes
immunity from (i) any judicial, administrative or other proceedings and (ii) any
effort to confirm, enforce or execute any decision, settlement, award, Judgment,
service of process, execution order or attachment (including pre-judgment
attachment) that results from an expert determination, mediation, arbitration or
any judicial or administrative proceedings commenced pursuant to this Agreement.
Each Party acknowledges that its rights and obligations hereunder are of a
commercial and not a governmental nature.
 
9.13 CONSENT TO FORUM; WAIVER OF JURY TRIAL. THE LOAN PARTIES HEREBY IRREVOCABLY
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF THE NEW YORK SUPREME COURT SITTING
IN NEW YORK COUNTY, NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS
UPON IT AND CONSENT THAT ALL SUCH SERVICE OF PROCESS BE MADE BY CERTIFIED OR
REGISTERED MAIL DIRECTED TO SUCH LOAN PARTY AT THE ADDRESSES PROVIDED FOR IN
SECTION 9.6 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL
RECEIPT THEREOF. EACH LOAN PARTY WAIVES ANY OBJECTION TO JURISDICTION AND VENUE
OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO ASSERT
ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE. EACH LOAN PARTY, THE LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF
ANY KIND ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
THE COLLATERAL TO THE FULL EXTENT PERMITTED BY LAW.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 

53

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have hereunto set their hands to this Loan
Agreement as of the day and year first above written.
 

 
IXI MOBILE (R&D), LTD.
     
By: /s/ Amit
Haller                                                                 
 
Name: Amit Haller
 
Title:   Chief Executive Officer
     
Address:
     
IXI Mobile(R&D), Ltd.
 
17 Hatidhar Street
 
Ra’anana
 
Israel 43665
 
Attention: Gideon Barak, Chairman
 
972-9-747-6666 telephone
 
972-9-747-6600 telecopy
     
with a copy to:
     
Alon Sahar, Esq.
 
Herzog, Fox & Neeman
 
4 Weizmann Street
 
Tel Aviv, 64239 Israel
 
Attention: Alon Sahar, Adv.
 
972-3-6922862/1 telephone
 
972-3-6966464 telecopy
         
IXI MOBILE, INC.
     
By: /s/ Amit
Haller                                                                 
 
Name: Amit Haller
 
Title: Chief Executive Officer
     
Address:
     
Same as the address (and address for copies) set forth for IXI Mobile (R&D) Ltd.
above

 
 
[SIGNATURE PAGE TO LOAN AGREEMENT]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have hereunto set their hands to this Loan
Agreement as of the day and year first above written.
 

 
LENDER:
     
SOUTHPOINT MASTER FUND, LP
     
By:       Southpoint GP, LP, its general partner
     
             By:      Southpoint GP, LLC
     
                         By: /s/ Robert W.
Butts                                       
 
                         Name: Robert W. Butts
 
                         Title:   Manager
     
                         By: /s/ John S. Clark,
II                                         
 
                         Name: John S. Clark, II
 
                         Title:   Manager
         
                         Address:      c/o Southpoint Capital Advisors LP
                                                623 Fifth Avenue, Suite 2503
                                                New York, NY 10022

 
 
[SIGNATURE PAGE TO LOAN AGREEMENT]


--------------------------------------------------------------------------------




SCHEDULE I
 
SCHEDULE OF LENDERS
 
Lender
 
Principal Amount
 
Address
         
Southpoint Master Fund, LP
 
$20,000,000.00
Six Hundred Thousand (600,000) shares of ITAC Common Stock
 
Southpoint Capital Advisors LP
623 Fifth Avenue;
Suite 2503
New York, NY 10022
         
Total Principal Amount
 
$20,000,000.00
             
Maximum Principal Amount in
the event of a Luemi Debt assumption*
 
$8,000,000.00
Two Hundred Forty Thousand (240,000) shares of ITAC Common Stock
 
c/o Gemini Israel Funds
9 Hamenofim street Herzliya, Israel
Landa Ventures Ltd.
Begin 7 St.
Ramat Gan, Israel
         
Total Maximum Principal Amount in
the event of a Luemi Debt assumption*
 
$28,000,000.00
   

 
* In the event of an assumption by any of the Leumi Guarantors of any Leumi
Debt, this Schedule of Lenders shall be revised to include the name of the
assuming Leumi Guarantor(s) and the respective amount of the assumed Leumi Debt.
 


--------------------------------------------------------------------------------

